EXHIBIT 10.1
Execution Copy

 
 
STOCK PURCHASE AGREEMENT
between
VALERO REFINING AND MARKETING COMPANY
and
ALON REFINING KROTZ SPRINGS, INC.
dated
May 7, 2008
 
 

 



--------------------------------------------------------------------------------



 



Execution Copy
TABLE OF CONTENTS

                      Page ARTICLE I DEFINITIONS     1  
Section 1.1
  Definitions     13  
Section 1.2
  Construction     13   ARTICLE II PURCHASE AND SALE     13  
Section 2.1
  Transfer of Shares     13  
Section 2.2
  Deposit     14  
Section 2.3
  Purchase Price; Contingent Payments     14  
Section 2.4
  Closing; Closing Date     14  
Section 2.5
  Deliveries at the Closing     14  
Section 2.6
  Net Working Capital Payment     16  
Section 2.7
  Company Assumed Liabilities; Seller Retained Liabilities     17  
Section 2.8
  Excluded Assets     18   ARTICLE III REPRESENTATIONS AND WARRANTIES OF SELLER
    18  
Section 3.1
  Organization and Qualification     19  
Section 3.2
  Due Authority     19  
Section 3.3
  Conflicts and Approvals     19  
Section 3.4
  Litigation     20  
Section 3.5
  Capitalization of the Company     20  
Section 3.6
  No Brokers     20   ARTICLE IV REPRESENTATIONS AND WARRANTIES REGARDING THE
COMPANY     20  
Section 4.1
  Organization, Qualification and Authorization     21  
Section 4.2
  Financial Statements     21  
Section 4.3
  Assets     21  
Section 4.4
  Material Contracts     22  
Section 4.5
  Authorizations     25  
Section 4.6
  Compliance with Law     25  
Section 4.7
  Environmental Matters     25  
Section 4.8
  Litigation     26  
Section 4.9
  Insurance     26  
Section 4.10
  Employee Matters     26  
Section 4.11
  Company Plans     26  
Section 4.12
  Labor Matters     27  
Section 4.13
  Taxes     27  

-i-



--------------------------------------------------------------------------------



 



Execution Copy
TABLE OF CONTENTS
(continued)

                      Page
Section 4.14
  Intellectual Property     28  
Section 4.15
  Affiliate Transactions     28   ARTICLE V REPRESENTATIONS AND WARRANTIES OF
BUYER     29  
Section 5.1
  Organization and Qualification     29  
Section 5.2
  Due Authority     29  
Section 5.3
  Conflicts and Approvals     29  
Section 5.4
  Litigation     30  
Section 5.5
  No Brokers     30  
Section 5.6
  Purchase as Investment     30   ARTICLE VI PRE-CLOSING COVENANTS     30  
Section 6.1
  Operation of the Business     30  
Section 6.2
  Appropriate Action; Consents; Filings     32  
Section 6.3
  Breach Notice     34  
Section 6.4
  Right of Entry     34  
Section 6.5
  Condition of the Company’s Assets     36  
Section 6.6
  Access to Information; Confidentiality     36  
Section 6.7
  Notification of Certain Matters     37  
Section 6.8
  Title Matters     37  
Section 6.9
  Independent Investigation     38  
Section 6.10
  Supplement of Disclosure Schedules     40  
Section 6.11
  Finalization of Certain Other Agreements     40  
Section 6.12
  Finalization of Lender Document     41  
Section 6.13
  Recordation of Environmental Agreement     41   ARTICLE VII POST-CLOSING
COVENANTS; TAX AND EMPLOYEE MATTERS     41  
Section 7.1
  Retention of Employees     41  
Section 7.2
  Service Recognition for Post-Closing Employees     44  
Section 7.3
  Pension Plan Coverage     44  
Section 7.4
  Welfare Plan Coverage     44  
Section 7.5
  Post-Retirement Welfare Benefits     45  
Section 7.6
  Other Benefits     45  
Section 7.7
  Liabilities and Indemnities     46  
Section 7.8
  No Third Party Beneficiaries     47  
Section 7.9
  Insurance     47  

-ii-



--------------------------------------------------------------------------------



 



Execution Copy
TABLE OF CONTENTS
(continued)

                      Page
Section 7.10
  Specified Litigation     48  
Section 7.11
  Tax Matters     49  
Section 7.12
  No Solicitation     53  
Section 7.13
  Rail Cars     53  
Section 7.14
  Third Person Consents Not Obtained at or Before Closing     54  
Section 7.15
  Multi-Site Contracts     55  
Section 7.16
  Owned and Leased Vehicles     56  
Section 7.17
  Further Assurances     56   ARTICLE VIII CLOSING CONDITIONS     56  
Section 8.1
  Conditions to Obligations of Each Party Under this Agreement     56  
Section 8.2
  Additional Conditions to Seller’s Obligations     56  
Section 8.3
  Additional Conditions to Buyer’s Obligations     57   ARTICLE IX CASUALTY OR
CONDEMNATION     58  
Section 9.1
  Notice     58  
Section 9.2
  Repair or Replacement     58  
Section 9.3
  Condemnation Awards     59  
Section 9.4
  Purchase Price Adjustment     59  
Section 9.5
  Deferral of Closing Date and Termination Date     59   ARTICLE X TERMINATION  
  59  
Section 10.1
  Termination     59  
Section 10.2
  Liquidated Damages     60  
Section 10.3
  Effect of Termination     61   ARTICLE XI INDEMNIFICATION AND REMEDIES     61
 
Section 11.1
  Survival     61  
Section 11.2
  Indemnification Provisions for Benefit of Buyer     61  
Section 11.3
  Provisions for Benefit of Seller     63  
Section 11.4
  Indemnification Procedures; Matters Involving Third Parties     64  
Section 11.5
  Determination of Losses     65  
Section 11.6
  Limitations on Liability     65  
Section 11.7
  Governing Law     66  
Section 11.8
  Jurisdiction; Consent to Service of Process; Waiver     66  
Section 11.9
  Dispute Resolution     66  
Section 11.10
  Availability of Equitable Relief     67  

-iii-



--------------------------------------------------------------------------------



 



Execution Copy
TABLE OF CONTENTS
(continued)

                      Page ARTICLE XII MISCELLANEOUS     67  
Section 12.1
  Amendment     67  
Section 12.2
  Notices     67  
Section 12.3
  Public Announcements     68  
Section 12.4
  Expenses     68  
Section 12.5
  Headings     68  
Section 12.6
  Severability     68  
Section 12.7
  Assignment     68  
Section 12.8
  Parties in Interest     69  
Section 12.9
  Failure or Indulgence Not Waiver     69  
Section 12.10
  Disclosure Schedules     69  
Section 12.11
  Time of the Essence     69  
Section 12.11
  Counterparts     69  
Section 12.11
  Entire Agreement     69  

     
EXHIBITS
   
Exhibit A
  Assignment of Contracts
Exhibit B
  [Intentionally Omitted]
Exhibit C
  Dispute Resolution Procedures
Exhibit D
  Feedstock and Product Inventory Sales Agreement
Exhibit E
  Knowledge Individuals
Exhibit F
  Transition Services Agreement
Exhibit G
  Offtake Agreement
Exhibit H
  Earnout Agreement
Exhibit I
  Crude Supply Agreement

-iv-



--------------------------------------------------------------------------------



 



Execution Copy
SELLER’S DISCLOSURE SCHEDULES

      Section Description    
1.1(a)
  Permitted Liens
1.1(b)
  Seller Officers and Directors
2.5(a)(i)
  Wire Transfer Instructions
2.7(b)(ii)
  Retained Litigation
3.3(a)
  Seller Third Person Consents
3.3(b)
  Seller Authorizations
3.5
  Ownership of the Shares
4.1(a)
  Qualified Jurisdictions
4.2(a)
  Financial Statements
4.3(a)
  Real Property
4.3(b)
  No Leases, Occupancy Agreements or RFR’s
4.3(d)
  Fixed Assets
4.4(b)
  Material Company Contracts
4.4(c)
  Seller Contracts
4.4(d)
  Excluded Contracts
4.6
  Compliance with Law
4.7
  Environmental Matters
4.9
  Insurance Policies
4.10(a)
  Employees
4.11
  Company Plans and Company Benefit Obligations
4.12(b)
  Labor Related Administrative Proceedings
4.13
  Taxes
4.14
  Company Intellectual Property
4.15
  Affiliate Transactions

BUYER’S DISCLOSURE SCHEDULES

      Section Description    
5.3(a)
  Buyer Third Person Consents
5.3(b)
  Buyer Authorizations

OTHER DISCLOSURE SCHEDULES

      Section Description    
6.1
  Operation of the Business
6.8(d)
  Pipeline Easements
6.12
  Agreement among Seller and Buyer’s Lenders
7.1(e)
  Retention Bonuses
7.7(a)
  Description of Severance Plan
7.9
  Specimen Environmental Policy
7.16
  Owned and Leased Vehicles
8.3(c)
  Required Third Person Consents
11.1
  Survival Periods
11.2(b)
  Certain Indemnification Caps

   

-v-



--------------------------------------------------------------------------------



 



Execution Copy
STOCK PURCHASE AGREEMENT
     This STOCK PURCHASE AGREEMENT (this “Agreement”) is entered into as of
May 7, 2008 (the “Execution Date”), by and among VALERO REFINING AND MARKETING
COMPANY, a Delaware corporation (“Seller”), ALON REFINING KROTZ SPRINGS, INC., a
Delaware corporation (“Buyer”), and, for the limited purposes set forth herein,
VALERO REFINING COMPANY-LOUISIANA, a Delaware corporation (the “Company”).
RECITALS
     A. Seller is a direct wholly owned subsidiary of Valero Energy Corporation,
a Delaware corporation (“Valero”), and owns all of the Shares (as defined below)
of the Company.
     B. Seller desires to sell to Buyer, and Buyer desires to purchase from
Seller, the Shares.
     NOW, THEREFORE, in consideration of the foregoing premises and the
representations, warranties and covenants contained herein, the parties hereto
agree as follows:
ARTICLE I
DEFINITIONS
     Section 1.1 Definitions. As used in this Agreement (including in the
Recitals), the following terms shall have the following meanings:
     “Affiliate” means any Person that directly, or indirectly through one or
more intermediaries, controls or is controlled by or is under common control
with the Person specified. For purposes of this definition, control of a Person
means the power, direct or indirect, to direct or cause the direction of the
management and policies of such Person whether by contract or otherwise, and
ownership of 50% or more of the voting securities of another Person shall create
a rebuttable presumption that such Person controls such other Person.
     “Agreement” has the meaning given such term in the preamble of this
Agreement.
     “Applicable Rate” means a rate per annum which shall be equal to the sum of
LIBOR plus 2.0%.
     “Assets” means the Refinery, the Real Property Interests, improvements
owned by the Company (except for assets and properties sold, consumed or
otherwise disposed of in the ordinary course of business consistent with past
practice since the Balance Sheet Date and in accordance with this Agreement) and
located on or attached or affixed to the Real Property Interests, all fixed
assets, all equipment and other personal property of the Company and all other
assets and rights owned or leased by, or licensed to or used in the day to day
operation of the Business as it is currently operated by, the Company, together
with any and all rights of the Company under the Authorizations, contracts,
leases and agreements to which the Company is a party, and the rights to be
assigned to the Company under Seller Contracts pursuant to this Agreement; but
excluding the Excluded Assets.

1



--------------------------------------------------------------------------------



 



Execution Copy
     “Assignment of Contracts” shall mean an assignment and assumption of
contracts covering Seller Contracts in the form of Exhibit A attached hereto.
     “Authorization” means any franchise, permit, license, authorization, order,
certificate, registration, variance, settlement, compliance plan or other
consent or approval granted by any Governmental Authority (i) under any Law,
including any Environmental Law, or (ii) under or pursuant to any Judgment or
Material Contract with any such Governmental Authority.
     "Balance Sheet” means the unaudited balance sheet of the Business as of the
Balance Sheet Date.
     “Balance Sheet Date” means March 31, 2008.
     “Breach Notice” has the meaning given such term in Section 6.3.
     “Business” means the business, subject to the liabilities and obligations
of the Company related thereto, conducted by the Company as of the Balance Sheet
Date, including the ownership and/or operation of the Refinery and Assets. For
purposes of the definition of “Balance Sheet”, “Financial Statements”, and
Section 4.2(a) only, “Business” means the business described and reflected in
the audited financial statements and notes thereto attached hereto as
Section 4.2(a) of the Disclosure Schedules.
     “Business Day” means a day other than Saturday, Sunday or any day on which
banks located in the State of New York are authorized or obligated to close.
     “Buyer” has the meaning given such term in the preamble of this Agreement.
     “Buyer Indemnitees” means Buyer, its Affiliates and their respective
officers, directors, employees, agents, representatives (including any officers,
directors, employees, agents or representatives of the Company appointed or
retained by Buyer or the Company after the Closing or otherwise acting at the
direction of Buyer, the Company or its Affiliates after the Closing), successors
and assigns.
     “Buyer Third Person Consent” means any Third Person Consent required under
(i) any organizational document of Buyer, or (ii) any contract to which Buyer is
a party or by which it or its assets is bound.
     “Buyer’s FSP” has the meaning given such term in Section 7.4(b).
     “Buyer’s Pension” shall have the meaning given such term in Section 7.3(a).
     “Buyer’s Plans” has the meaning given such term in Section 7.1(d).
     “Buyer’s Savings Plan” has the meaning given such term in Section 7.3(b).
     “Casualty” has the meaning given such term in Section 9.1.

2



--------------------------------------------------------------------------------



 



Execution Copy
     “CERCLA” means the Comprehensive Environmental, Response, Compensation, and
Liability Act of 1980, as amended.
     “CFIUS” means the Committee on Foreign Investment in the United States
formed pursuant to section 721 of the 1988 Exon-Florio Amendment to the Defense
Production Act of 1950, as amended.
     “Claim” means any demand, claim, action, investigation, notice of
violation, legal proceeding or arbitration, whether or not ultimately determined
to be valid.
     “Claiming Employee” has the meaning given such term in Section 7.7(b).
     “Closing” has the meaning given such term in Section 2.4.
     “Closing Date” has the meaning given such term in Section 2.4.
     “Code” means the Internal Revenue Code of 1986, as amended. Any reference
herein to a specific section or sections of the Code shall be deemed to include
a reference to any corresponding provision of future law.
     “Company” has the meaning given such term in the preamble of this
Agreement.
     “Company Assumed Liabilities” has the meaning given such term in Section
2.7(a).
     “Company Benefit Obligations” means all obligations, arrangements,
policies, or customary practices (in each case other than those contained in or
provided under the Company Plans), whether or not legally enforceable and
whether written or oral, to provide benefits (other than salary or wages) to
present or former directors, officers or employees of the Company or its ERISA
Affiliates. Company Benefit Obligations also include consulting agreements under
which the compensation paid does not depend upon the amount of the service
rendered, sabbatical policies, severance payment policies, fringe benefits
within the meaning of Code Section 132, workers’ compensation plans, cafeteria
plans, disability benefits, supplemental unemployment benefits, vacation
benefits, deferred compensation, bonus or other incentive compensation, and
equity-based rights or compensation.
     “Company Indebtedness” means (i) all indebtedness of the Company for
borrowed money or issued for or in exchange of indebtedness for borrowed money,
(ii) any indebtedness of the Company evidenced by any note, bond, debenture, or
other debt security, or (iii) any guaranty by the Company of obligations of any
other Person with respect to any items of the nature set forth in the preceding
subsections (i) and (ii).
     “Company Plan” means all pension plans, as defined in Section 3(2) of ERISA
(“Pension Plans”) and welfare plans, as defined in Section 3(1) of ERISA
(“Welfare Plans”), which the Company or an ERISA Affiliate maintains,
administers, or contributes to, or is required to contribute to, or within the
five years prior to the Closing Date, maintained, administered, contributed to
or was required to contribute to, or under which the Company or an ERISA
Affiliate may incur any liability and which cover any employee or former
employee of the Company or any ERISA Affiliate.

3



--------------------------------------------------------------------------------



 



Execution Copy
     “Company Rail Car” has the meaning given such term in Section 7.13(b).
     “Company’s Environmental Liabilities” means (i) any and all Judgments,
Claims, Losses, liabilities or obligations, including required capital
expenditures, arising from or related to Environmental Laws, whether known or
unknown, of the Company or the Business whether arising before or after the
Closing, including those related to third party claims, off-site treatment,
storage, recycling, or disposal, and off-site migrations, and (ii) the
obligations arising under the Refinery Enforcement Initiative Settlement to the
extent assumed by or allocated to the Company pursuant to the Environmental
Agreement, in each case excluding Seller’s Environmental Liabilities.
     “Compensation Claims” has the meaning given such term in Section 7.7(b).
     “Confidentiality Agreement” means the Confidentiality Agreement, dated as
of December 17, 2007, by and between Valero and Alon USA Energy, Inc.
     “Crude Supply Agreement” means the Crude Oil and Feedstock Supply Agreement
to be entered into by and among VMSC, the Company and the other parties thereto
on the Closing Date, substantially in the form attached hereto as Exhibit I.
     “Current Assets” means the following assets of the Company as of
12:00:01 A.M. Krotz Springs, Louisiana local time on the Closing Date: (i) cash
and cash equivalents, (ii) accounts receivable, (iii) prepaid expenses, deposits
and other current assets of the Company on the balance sheet of the Company as
of the Closing Date, and (iv) Parts and Supplies. Notwithstanding the foregoing,
“Current Assets” shall not include any Excluded Assets.
     “Current Liabilities” means the current liabilities of the Company as of
12:00:01 A.M. Krotz Springs, Louisiana local time on the Closing Date,
including, without duplication: (i) accounts payable, (ii) liabilities accounted
for as other current liabilities of the Company on the balance sheet of the
Company as of the Closing Date, including any estimated property taxes included
in Current Liabilities pursuant to Section 7.11(c). Notwithstanding the
foregoing, “Current Liabilities” shall not include any Retained Liabilities
(other than accruals for property taxes), income tax liabilities or Company’s
Environmental Liabilities.
     “Deposit” has the meaning given such term in Section 2.2.
     “Deposit Return Event” means the occurrence of any of the following:
(a) this Agreement is terminated pursuant to Section 10.1(a); (b) this Agreement
is terminated by Buyer pursuant to Section 6.8(a), Section 9.2(c)(ii), or
Section 10.1(c), except for the failure of the closing condition in
Section 8.1(a); (c) this Agreement is terminated by Buyer pursuant to
Section 10.1(d) if the Termination Date shall have occurred due solely to a
failure of Seller to have complied with its obligations under this Agreement; or
(d) this Agreement is terminated by Seller pursuant to Section 10.1(b) due to
the failure of the closing conditions in Section 8.1(b) or Section 8.2(c).
     “Diligence Representative” has the meaning given such term in
Section 6.4(a).

4



--------------------------------------------------------------------------------



 



Execution Copy
     “Disclosure Schedules” means the disclosure schedules delivered by Seller
to Buyer or Buyer to Seller, as the case may be, on the Execution Date. The
Disclosure Schedules have been arranged in sections corresponding to the
numbered sections of this Agreement.
     “Dispute Resolution Procedures” means the procedures set forth in
Exhibit C.
     “Dollars” and the symbol “$” mean the lawful currency of the United States
of America.
     “Earnout Agreement” has the meaning given such term in Section 2.3.
     “Employees” has the meaning given such term in Section 4.10(a)(i).
     “Environmental Agreement” means the Agreement Regarding Clean Air Act
Consent Decree, dated to be effective as of March 20, 2008, by and between the
Company and Seller.
     “Environmental Agreement Declaration” has the meaning given such term in
Section 6.13.
     “Environmental Law” means any Law (whether common or statutory) pertaining
to public or employee health and safety, pollution, the environment, or the
protection of fish, wildlife or natural resources including, the Clean Air Act,
as amended, CERCLA, the Federal Water Pollution Control Act, as amended, the
Resource Conservation and Recovery Act of 1976, as amended, the Safe Drinking
Water Act, as amended, the Toxic Substances Control Act, as amended, the
Hazardous & Solid Waste Amendments Act of 1984, as amended, the Superfund
Amendments and Reauthorization Act of 1986, as amended, the Hazardous Materials
Transportation Act, as amended, the Oil Pollution Act of 1990, as amended, the
Emergency Planning and Community Right-to-Know Act, as amended, the Atomic
Energy Act of 1954, as amended, the Federal Insecticide, Fungicide, and
Rodenticide Act of 1972, as amended, the Occupational Safety and Health Act, as
amended, and any state and local Laws implementing or comparable to the
foregoing, as the same may be amended or supplemented.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
     “ERISA Affiliate” means any entity which is (or at any relevant time was) a
member of a “controlled group of corporations” with, under “common control”
with, or a member of an “affiliated service group” with, the Company as defined
in Section 414(b), (c), (m) or (o) of the Code, or under “common control” with
the Company, within the meaning of Section 4001(b)(1) of ERISA.
     “Excluded Assets” has the meaning given such term in Section 2.8.
     “Excluded Asset Transfer” has the meaning given such term in Section 2.8.
     “Excluded Contract(s)” has the meaning given such term in Section 4.4(d).
     “Execution Date” has the meaning given such term in the preamble of this
Agreement.

5



--------------------------------------------------------------------------------



 



Execution Copy
     “Feedstock Inventory” means the crude oil, feedstocks and intermediate
petroleum products acquired for use or produced at the Refinery, whether
currently located at the Refinery, in transit by pipeline or vessel or located
elsewhere, whether in the possession of the Company or any other Person, and
regardless of whether such inventory represents wholesale exchange imbalances.
     “Feedstock and Product Inventory Sales Agreement” means the Feedstock and
Product Inventory Sales Agreement to be entered into by and among Buyer, the
Company and VMSC on the Closing Date, substantially in the form attached hereto
as Exhibit D.
     “Financial Statements” means the audited financial statements of the
Business as of December 31, 2007 and 2006 and for each of the years ended
December 31, 2007, 2006 and 2005.
     “Fixed Assets” has the meaning given such term in Section 4.3(d).
     “GAAP” means generally accepted accounting principles in the United States.
     “Governmental Authority” means any national, federal, regional, state,
local or other governmental agency, authority, administrative agency, regulatory
body, commission, instrumentality, court or arbitral tribunal having
governmental or quasi-governmental powers.
     “Hazardous Materials” means any pollutants, contaminants, chemicals or
toxic, hazardous, radioactive or petroleum hydrocarbon substances, materials or
wastes that are regulated under Environmental Law.
     “HSR Act” means the Hart-Scott-Rodino Antitrust Improvement Act of 1976, as
amended.
     “Indemnified Party” has the meaning given such term in Section 11.4(a).
     “Indemnification Deductible” means $5,000,000.
     “Indemnifying Party” has the meaning given such term in Section 11.4(a).
     “Intellectual Property” has the meaning given such term in Section 4.14.
     “Judgments” means all judgments, orders, decisions, injunctions, decrees or
awards of any federal, state, local or foreign court, arbitrator or any
Governmental Authority.
     “Knowledge” and “Known” mean, in the case of Seller, the actual knowledge
of the individuals listed in Part I of Exhibit E, in their capacity as employees
of Seller or any of its Affiliates, without independent investigation or inquiry
and, in the case of Buyer, the actual knowledge of the individuals listed on
Part II of Exhibit E, in their capacity as employees of Buyer or any of its
Affiliates, without independent investigation or inquiry.
     “Law” means any applicable law (including common law), statute or ordinance
of any nation or state, including the United States of America, and any
political subdivision thereof,

6



--------------------------------------------------------------------------------



 



Execution Copy
including any state of the United States of America, any regulation, policy,
protocol, proclamation or executive order promulgated by any Governmental
Authority, any rule or regulation of any self-regulatory organization such as a
securities exchange, or any applicable judgment, order, decree or decision of
any court or other Governmental Authority having the effect of law in any such
jurisdiction.
     “Leased Real Property” has the meaning given such term in Section 4.3(a).
     “Leased Vehicles” has the meaning given such term in Section 7.16.
     “Liabilities” means any debt, liability or obligation, whether known or
unknown, asserted or unasserted, determined or determinable, absolute or
contingent, accrued or unaccrued and whether due or to become due.
     “LIBOR” means for each applicable day, the rate stated in the “Money Rates”
section of The Wall Street Journal published on such day as the one month London
Interbank Offered Rate; and if The Wall Street Journal is not published on such
day, then the aforesaid rate in the most recent edition of The Wall Street
Journal preceding such day shall be utilized for such day.
     “Lien” means any mortgage, pledge, security interest, lien, deed of charge,
right of first refusal or first offer, floating charge or other charge or
encumbrance of any kind (including any agreement to give any of the foregoing),
any conditional sale or other title retention agreement, or the filing of or
agreement to give any security interest, charge or financing statement under the
Laws of any jurisdiction.
     “Loaned Cars” has the meaning given such term in Section 7.13(c).
     “Long-Term Inactive Employee” has the meaning given such term in Section
4.10(a)(ii).
     “Loss” means, subject to Section 11.5 and Section 11.6, all Claims,
Judgments, damages, natural resource damages, deficiencies, diminution in value,
penalties, fines, amounts paid in settlement, Liabilities, Taxes, Liens, losses,
related costs, expenses and fees, including costs of study or investigation
thereof, court costs, costs of defense and reasonable attorneys’ fees and
expenses in connection therewith.
     “Material Adverse Effect” means any effect that is materially adverse to
the business, operations, properties, assets, liabilities, financial condition
or results of operations of the Company taken as a whole; provided, however,
that in no event shall any effect that results from any of the following be
deemed to constitute a Material Adverse Effect: (a) this Agreement or any
actions taken in compliance with this Agreement, the transactions contemplated
hereby, or the pendency or announcement thereof; (b) changes of conditions
generally affecting the industry in which the Company operates; (c) changes in
general economic, regulatory or political conditions (including interest rate
and currency fluctuations); (d) changes in Law; (e) changes in accounting
principles; (f) acts of war, insurrection, sabotage or terrorism, other than
such acts that are specifically directed toward the Company or the Assets; or
(g) the Company’s failure, in and of itself, to meet expectations or projections
other than as a result of a breach of this Agreement by Company or Seller.

7



--------------------------------------------------------------------------------



 



Execution Copy
     “Material Company Contract” has the meaning given such term in
Section 4.4(b).
     “Material Contract” has the meaning given such term in Section 4.4(a).
     “Multi-Site Contract” has the meaning given such term in Section 7.15(a).
     “Net Working Capital” means the sum of (a) the Current Assets; less (b) the
Current Liabilities; plus (c) any amounts owed by Buyer to Seller with respect
to earned and accrued vacation liabilities of Post-Closing Employees pursuant to
Section 7.6(a); less (d) any amounts owed by Seller to Buyer with respect to
earned and accrued vacation liabilities of Post-Closing Employees pursuant to
Section 7.6(a); provided, that any amounts described in clauses (c) and
(d) above (i) shall be reflected as an adjustment to Net Working Capital whether
or not they represent intercompany assets or liabilities, notwithstanding
anything in this Agreement to the contrary, and (ii) shall be disregarded to the
extent they are duplicative of any amounts taken into account in the calculation
of Current Assets or Current Liabilities as of the Closing Date.
     “Net Working Capital Payment” has the meaning given such term in
Section 2.6.
     “Net Working Capital Statement” has the meaning given such term in Section
2.6(b).
     “Offtake Agreement” means the Offtake Agreement to be entered into by and
among Buyer, the Company and VMSC on the Closing Date, substantially in the form
attached hereto as Exhibit G.
     “Other Agreements” means the Assignment of Contracts, the Crude Supply
Agreement, the Feedstock and Product Inventory Sales Agreement, the Offtake
Agreement, the Transition Services Agreement and the Earnout Agreement.
     “Owned Real Property” has the meaning given such term in Section 4.3(a).
     “Owned Vehicles” has the meaning given such term in Section 7.16.
     “Parts and Supplies” means the warehouse and stores inventory (including
tools, parts, catalysts, chemicals, supplies and other similar items) owned by
the Company.
     “Pension Plan” has the meaning given in the definition of Company Plan.
     “Permitted Lien” means:
               (i) inchoate Liens and charges imposed by Law and incidental to
the construction, maintenance, development or operation of the Company’s
properties or the operation of the Company’s business, if payment of the
obligation secured thereby is not yet overdue or if the validity or amount
thereof is being contested in good faith by the Company;
               (ii) Liens for Taxes, assessments, obligations under workers’
compensation or other social welfare legislation or other requirements, charges
or levies of any Governmental Authority, in each case not yet overdue or if the
validity or amount thereof is being contested in good faith by the Company;

8



--------------------------------------------------------------------------------



 



Execution Copy
               (iii) easements, servitudes, rights-of-way reservations,
conditions, limitations, covenants, and other restrictions on the Real Property
Interests that do not materially interfere with or impede or impair the
operation or value of the Refinery or the Business as currently conducted by the
Company;
               (iv) pledges and deposits to secure the performance of bids,
tenders, trade or government contracts (other than for repayment of borrowed
money), leases, licenses, statutory obligations, surety bonds, performance
bonds, completion bonds and other obligations of a like kind as set forth in
Section 1.1(a) of the Disclosure Schedules or as otherwise incurred in the
ordinary course of business, in each case that do not materially interfere with,
impede or impair the operation or value of the Refinery or the Business as
currently conducted by the Company;
               (v) any Liens consisting of (A) rights reserved to or vested in
any Governmental Authority to control or regulate any property of the Company,
or to limit the use of such property in any manner which does not materially
impair the use of such property for the purposes for which it is held by the
Company, (B) obligations or duties to any Governmental Authority with respect to
any Authorization and the rights reserved or vested in any Governmental
Authority to terminate any such Authorization or to condemn or expropriate any
property, or (C) other land use or environmental laws and ordinances of any
Governmental Authority, in each case that do not materially detract from the
value or marketability of the property affected or interfere with, impede or
impair the operation or value of the Refinery or the Business as currently
conducted by the Company;
               (vi) mechanics’ and materialmen’s Liens and similar charges
arising or incurred in the ordinary course of business consistent with past
practice not filed of record and not delinquent;
               (vii) mechanic’s and materialmen’s Liens and similar charges
arising or incurred in the ordinary course of business consistent with past
practice that are filed of record but (A) that are being contested in good
faith, (B) for which the Company is the beneficiary of a contractual indemnity
from another Person, or (C) for which the applicable statutory foreclosure
period or other enforcement rights have lapsed;
               (viii) non-monetary Liens that do not materially interfere with,
impede or impair the operation or value of the Refinery or the Business as
currently conducted by the Company;
               (ix) Liens that will be paid in full and terminated or released
on or prior to the Closing Date; and
               (x) the Environmental Agreement Declaration.
     “Person” means an individual, partnership, limited liability company,
corporation, joint stock company, trust, estate, joint venture, association or
unincorporated organization, or any other form of business or professional
entity.
     “Policy” has the meaning given such term in Section 4.9.

9



--------------------------------------------------------------------------------



 



Execution Copy
     “Post-Closing Employee” has the meaning given such term in Section 7.1(c).
     “Pre-Closing Tax Period” means all taxable periods ending on or before the
Closing Date and the portion through the end of the Closing Date for any taxable
period that includes (but does not end on) the Closing Date.
     “Product Inventory” means the refined products produced at the Refinery,
whether currently located at the Refinery, in transit by pipeline, rail car,
vehicle or vessel or located elsewhere, whether in the possession of the Company
or any other Person, and regardless of whether such inventory represents
wholesale exchange imbalances.
     “Purchase Price” has the meaning given such term in Section 2.3.
     “Qualifying Rail Cars” has the meaning given such term in Section 7.13(b).
     “Rail Car Agreements” has the meaning given such term in Section 7.13(a).
     “Real Property Interests” means the real property owned or leased by the
Company, together with all buildings and other structures, facilities or
improvements currently or hereafter located thereon, all fixtures, systems,
equipment and items of personal property attached or appurtenant thereto and all
easements, licenses, rights and appurtenances relating to the foregoing.
     “Refinery” means the Company’s petroleum refinery located in Krotz Springs,
St. Landry Parish, Louisiana, including all process units, buildings, storage
tanks, pipelines, loading facilities, equipment and other assets and
improvements related to the operation of such refinery, but excluding any
Excluded Assets.
     “Refinery Enforcement Initiative Settlement” means any settlement, consent
decree, or other resolution of the United States’ nationwide, broad-based
compliance and enforcement initiative involving the petroleum refining industry
and compliance with the federal Clean Air Act and any implementing regulations
and related state and other enforcement issues, in whole or part.
     “Refund Conditions” has the meaning given such term in Section 2.2.
     “Relevant Group” means any “affiliated group” (as defined in Section
1504(a) of the Code without regard to, except for foreign corporations, the
limitations contained in Section 1504(b) of the Code) that, at any time before
the Closing Date, includes or has included the Company or any predecessor of or
successor to the Company (or another such predecessor or successor), or any
other group of corporations that, at any time before the Closing Date, files,
has filed or was required to file Tax Returns on a combined, consolidated or
unitary basis with the Company or any predecessor of or successor to the Company
(or another such predecessor or successor).
     “Repair Costs” has the meaning given such term in Section 9.2(a).
     “Repair Cost Dispute” has the meaning given such term in Section 9.2(c).

10



--------------------------------------------------------------------------------



 



Execution Copy
     “Repair Negotiation Period” has the meaning given such term in
Section 9.2(b).
     “Retained Liabilities” has the meaning given such term in Section 2.7(b).
     “Retained Litigation” has the meaning given such term in
Section 2.7(b)(ii).
     “Retiree Welfare Benefit” has the meaning given such term in Section 7.5.
     “Securities Act” has the meaning given such term in Section 3.5.
     “Seller” has the meaning given such term in the preamble of this Agreement.
     “Seller Captive Insurers” has the meaning given such term in
Section 7.9(a).
     “Seller Contracts” has the meaning given such term in Section 4.4(c).
     “Seller Indemnitees” means Seller, its Affiliates and their respective
officers, directors, employees, agents, representatives (including any officers,
directors, employees, agents or representatives of the Company appointed or
otherwise acting at the direction of Seller or its Affiliates), successors and
assigns.
     “Seller Officers and Directors” means those individuals identified as
“Seller Officers and Directors” in Section 1.1(b) of the Disclosure Schedules.
     “Seller Policies” has the meaning given such term in Section 7.9(a).
     “Seller Third Person Consent” means any Third Person Consent required under
(i) any organizational document of Seller or the Company or (ii) any Seller
Contract or other Material Contract to which Seller or the Company is a party or
by which Seller, the Company or any of their respective assets is bound.
     “Seller’s Environmental Liabilities” means all liabilities and obligations
under the Refinery Enforcement Initiative Settlement, except to the extent
expressly assumed by or allocated to the Company pursuant to the Environmental
Agreement.
     “Seller’s FSP” has the meaning given such term in Section 7.4(b).
     “Seller’s Pension Plan” shall have the meaning given such term in Section
7.3(a).
     “Seller’s Savings Plan” has the meaning given such term in Section 7.3(b).
     “Shares” has the meaning given such term in Section 3.5.
     “Short-Term Inactive Employee” has the meaning given such term in Section
4.10(a)(ii).
     “Specified Litigation” has the meaning given such term in Section 7.10.
     “Straddle Period” has the meaning given such term in Section 7.11(a).

11



--------------------------------------------------------------------------------



 



Execution Copy
     “Subsidiary” means, with respect to any Person, any corporation,
partnership, limited liability company, joint venture or other legal entity (and
any successor to any such legal entity) of which such Person owns, directly or
indirectly, more than 50% of the stock or other equity or partnership interests
the holders of which are generally entitled to vote for the election of the
board of directors or other governing body of such corporation, partnership,
limited liability company, joint venture or other legal entity.
     “Taking” has the meaning given such term in Section 9.1.
     “Tax” means all United States federal, state, local or foreign income,
profits, estimated, gross receipts, windfall profits, severance, franchise,
capital gains, withholding, sales and use, premium, ad valorem, employment,
occupation, production, social security, disability, wage, payroll, stamp, goods
and services, real or personal property, intangible property, severance or
excise tax, any alternative or add-on minimum tax, or any other taxes, charges,
fees, imposts, duties, levies, withholdings, escheat payments or other
assessments imposed by any Taxing Authority whether or not shown on a Tax
Return, together with any interest, fines, penalties or additions to tax
attributable to or imposed with respect thereto, imposed by or on behalf of any
Taxing Authority, whether or not disputed.
     “Tax Audit” has the meaning given such term in Section 7.11(d).
     “Tax Indemnified Person” has the meaning given such term in
Section 7.11(d).
     “Tax Indemnifying Person” has the meaning given such term in
Section 7.11(d).
     “Tax Return” means any return, declaration, report, claim for refund or
information return or statement or similar statement relating to Taxes,
including any schedule or attachment thereto required to be filed with or
preserved for the use of a Taxing Authority.
     “Taxing Authority” means, with respect to any Tax, the Governmental
Authority that imposes such Tax and the Governmental Authority charged with the
collection of such Tax, including any Governmental Authority that imposes, or is
charged with collecting, social security or similar charges or premiums.
     “Termination Date” has the meaning given such term in Section 10.1(d).
     “Third-Party Claim” has the meaning given such term in Section 11.4(b).
     “Third-Party Estimate” has the meaning given such term in Section 9.2(c).
     “Third Person Consent” means any approval, consent, amendment or waiver of
a Person that is required in order to effect the transactions contemplated
hereby or any of the Other Agreements or any part hereof or thereof, including
waivers and consents by lenders and waivers of transfer or change of control
restrictions; provided that Third Person Consents shall not include
Authorizations.
     “338(h)(10) Election” has the meaning given such term in Section 7.11(j).

12



--------------------------------------------------------------------------------



 



Execution Copy
     “Title Commitments” has the meaning given such term in Section 6.8.
     “Title Company” means Fidelity National Title Insurance Company, National
Title Services Division, 1900 West Loop South, Suite 650, Houston, Texas 77027,
Attention: Rhonda P. Obaugh.
     “Title Policy” means an Owner’s Policy of Title Insurance on the A.L.T.A.
2006 form or such other form as may be promulgated for use in the State of
Louisiana as of the Closing Date, insuring the Company’s fee simple title and
leasehold interests in the tracts, pieces or parcels of real property described
in the Title Commitments, in accordance with and subject to the matters set
forth in the Title Commitments.
     “Transition Services Agreement” means the Transition Services Agreement to
be entered into by and among Buyer, the Company and the other parties thereto on
the Closing Date, substantially in the form attached hereto as Exhibit F.
     “Treasury Regulation” means the regulations promulgated under the Code by
the United States Department of Treasury.
     “Valero” has the meaning given such term in the recitals of this Agreement.
     “VMSC” means Valero Marketing and Supply Company, a Delaware corporation.
     “WARN Act” shall have the meaning given such term in Section 7.7(a).
     “Welfare Plan” has the meaning given in the definition of Company Plan.
     Section 1.2 Construction. Whenever the context requires, the gender of all
words used in this Agreement includes the masculine, feminine and neuter. Terms
defined in the singular have the corresponding meanings in the plural, and vice
versa. All references to Articles and Sections refer to articles and sections of
this Agreement, and all references to Exhibits or Schedules refer to exhibits or
schedules to this Agreement, which are attached hereto and made a part hereof
for all purposes. The word “including” means “including, but not limited to.”
The words “hereof,” “hereby,” “herein,” “hereunder” and similar terms in this
Agreement shall refer to this Agreement as a whole and not any particular
section or article in which such words appear. Any reference to a statute,
regulation or law shall include any amendment thereof or any successor thereto
and any rules and regulations promulgated thereunder, all as in effect as of the
Closing Date. Currency amounts referenced herein, unless otherwise specified,
are in Dollars. Whenever this Agreement refers to a number of days, such number
shall refer to calendar days unless Business Days are specified.
ARTICLE II
PURCHASE AND SALE
     Section 2.1 Transfer of Shares. Subject to and in accordance with the terms
of this Agreement, Seller agrees to sell, assign, transfer, convey and deliver
the Shares to Buyer, and Buyer agrees to purchase and accept the Shares from
Seller, for and in consideration of the Purchase Price and the other covenants
and agreements of the parties herein.

13



--------------------------------------------------------------------------------



 



Execution Copy
     Section 2.2 Deposit. On the Execution Date, Buyer shall pay Seller, by wire
transfer or delivery of other immediately available funds to the account of
Seller set forth on Section 2.5(a)(i) of the Disclosure Schedules, a deposit
against the Purchase Price for the Shares in an amount equal to $17,000,000 (the
“Deposit”) as consideration for Seller’s entry into this Agreement. As soon as
practicable after the Execution Date, but in any event within five Business Days
after the Execution Date, Seller shall transfer the Deposit into a segregated
investment account. Unless Seller and Buyer otherwise agree in writing, Seller
shall use commercially reasonable efforts to invest such funds in U.S. Treasury
obligations with a maturity of six months or less, or money market funds that
invest exclusively in U.S. Treasury obligations. The Deposit shall only be
returned to Buyer if all of the following (the “Refund Conditions”) occur:
(a) this Agreement has been terminated and (b) a Deposit Return Event shall have
occurred. Within five Business Days following the occurrence of the Refund
Conditions, Seller shall transfer to Buyer, by wire transfer or delivery of
other immediately available funds to an account designated by Buyer, a cash
amount equal to the Deposit plus all interest or earnings thereon. At the
Closing, an amount equal to the Deposit plus all interest or earnings thereon
will be applied to the Purchase Price.
     Section 2.3 Purchase Price; Contingent Payments.
          (a) The purchase price for the Shares is $333,000,000, plus or minus
an amount equal to the Net Working Capital (collectively, the “Purchase Price”).
          (b) In addition, Buyer covenants and agrees to pay to Seller all
amounts, if any, that become payable under the Earnout Agreement attached hereto
as Exhibit H (the “Earnout Agreement”) at the times and otherwise in accordance
with all of the terms and conditions of the Earnout Agreement.
     Section 2.4 Closing; Closing Date. The closing of the transactions
contemplated by this Agreement (the “Closing”) shall take place at the offices
of Seller in San Antonio, Texas, or at such other place as Buyer and Seller may
mutually agree, at 9:00 A.M. Central time on the later of July 15, 2008 or the
second Business Day after the satisfaction or waiver of the conditions contained
in Article VIII (other than those conditions that by their nature are to be
fulfilled at Closing, but subject to the satisfaction or waiver (to the extent
permitted hereunder) of such conditions, or at such other date as Seller and
Buyer may mutually agree (the date on which the Closing actually occurs is
hereinafter referred to as the “Closing Date”); provided that, the Closing shall
be deemed for all tax, accounting and other purposes of this Agreement to be
effective at 12:00:01 A.M. Central time on the Closing Date.
     Section 2.5 Deliveries at the Closing. At the Closing, the following events
shall occur:
          (a) Buyer shall deliver, or cause to be delivered, to Seller:
               (i) $333,000,000 less the Deposit (including all interest or
earnings thereon) by wire transfer to the account of Seller set forth on
Section 2.5(a)(i) of the Disclosure Schedules;

14



--------------------------------------------------------------------------------



 



Execution Copy
               (ii) resolutions of Buyer authorizing the execution of this
Agreement and the Other Agreements to which Buyer is a party and the
consummation of the transactions contemplated under this Agreement and the Other
Agreements to which Buyer is a party (to the extent required by Buyer’s
organizational documents), in each case certified by the Secretary or other
executive officer of Buyer as being correct and complete and then in full force
and effect;
               (iii) a certificate of incumbency of the signatory officers of
Buyer;
               (iv) a certificate as to the good standing of Buyer issued by the
Secretary of State or other applicable Government Authority of the State of
Delaware;
               (v) the certificates referred to in Section 8.2(a) and
Section 8.2(b); and
               (vi) copies of all Buyer Third Person Consents and Authorizations
obtained pursuant to Section 6.2.
In addition, Buyer shall accept the Shares from Seller, and duly execute and
deliver the Other Agreements to which Buyer is a party.
          (b) Seller shall deliver, or cause to be delivered, to Buyer:
               (i) Stock certificates for the Shares, duly endorsed to Buyer or
accompanied by duly executed stock powers;
               (ii) the minute books and any stock records and corporate seals
of the Company;
               (iii) executed resignation letters of (or resolutions removing)
the Seller Officers and Directors from their respective positions with the
Company;
               (iv) resolutions of Seller authorizing the execution of this
Agreement and the Other Agreements to which Seller is a party and the
consummation of the transactions contemplated under this Agreement and the Other
Agreements to which Seller is a party (to the extent required by Seller’s
organizational documents), in each case certified by the Secretary or other
executive officer of Seller as being correct and complete and then in full force
and effect;
               (v) certificates of incorporation and bylaws of the Company, in
each case certified by the Secretary or Assistant Secretary of the Company as
being correct and complete and then in full force and effect;
               (vi) certificates of incumbency of the signatory officers of
Seller;
               (vii) certificates as to the good standing of Seller and the
Company issued by the Secretary of State or other applicable Governmental
Authority of the state of organization of Seller and the Company;
               (viii) the certificates referred to in Section 8.3(a) and
Section 8.3(b);

15



--------------------------------------------------------------------------------



 



Execution Copy
               (ix) executed certificates described in Treasury Regulation §
1.1445-2(b)(2) certifying that Seller is not a foreign person within the meaning
of the Code;
               (x) copies of all Seller Third Person Consents and Authorizations
obtained pursuant to Section 6.2; and
               (xi) Assignment of Contracts.
Additionally, Seller shall (i) duly execute and deliver (or cause to be executed
and delivered) the Other Agreements to which Seller or any of its Affiliates are
a party, and (ii) instruct the Title Company to issue the Title Policy. Buyer
shall pay the basic premium for coverage under the Title Policy, and for any
endorsements or extended coverages it may desire on the Title Policy.
     Section 2.6 Net Working Capital Payment. If the Net Working Capital as of
the Closing Date is a positive amount, Buyer shall make an additional payment to
Seller in an amount equal to the Net Working Capital, and if the Net Working
Capital as of the Closing Date is a negative amount, Seller shall make a payment
to Buyer in an amount equal to the Net Working Capital, in each case as
calculated in accordance with this Section 2.6, together with interest thereon
at the Applicable Rate from and including the Closing Date to but excluding the
date of payment, which payment shall be made by wire transfer or delivery of
other immediately available funds on or before the fifth Business Day after the
final determination of the Net Working Capital in accordance with this
Section 2.6. The payment to be made by Buyer or by Seller, as applicable, is
herein called the “Net Working Capital Payment”. For purposes of payment only,
the Net Working Capital Payment (if a negative amount) may be netted by Buyer
against the Final Feedstock and Product Sales Price (as such term is defined in
the Feedstock and Product Inventory Sales Agreement); provided that the Final
Feedstock and Product Sales Price has been finally determined pursuant to the
Feedstock and Product Inventory Sales Agreement as of the date that the Net
Working Capital Payment is due pursuant to this Agreement.
          (a) Except as otherwise provided in this Section 2.6(a), or in the
definitions of Current Assets and Current Liabilities, the items included in the
components of Current Assets and Current Liabilities shall be determined, and
the amounts of such items shall be calculated, in the same manner as the
corresponding line items were determined and calculated, and using the same
policies, practices, assumptions, procedures, classifications, methods,
estimates and judgments as were used in preparing the Balance Sheet. Parts and
Supplies shall be included in Current Assets at book value.
          (b) Seller shall initially calculate the Net Working Capital and shall
deliver to Buyer a statement (the “Net Working Capital Statement”) setting forth
the amount of Net Working Capital, together with supporting calculations and
information, on or before the 90th day after the Closing Date. From the Closing
Date through the final determination of Net Working Capital in accordance with
this Section 2.6 (b), Buyer shall cause the Company and its employees to give
Seller and its advisors access at all reasonable times to the personnel,
properties and books and records of the Company and Buyer’s working papers for
the purpose of conducting the physical inventory and determining Net Working
Capital. Unless Buyer gives notice to Seller on or before the 30th day after
Buyer’s receipt of the Net Working Capital

16



--------------------------------------------------------------------------------



 



Execution Copy
Statement that Buyer disputes the Net Working Capital specified in the Net
Working Capital Statement, the Net Working Capital shall be as specified in the
Net Working Capital Statement. If Buyer gives notice to Seller on or before such
30th day that it disputes the Net Working Capital specified in the Net Working
Capital Statement, Seller and Buyer shall consult in good faith and use all
reasonable efforts to agree upon the calculation of the Net Working Capital. If
on or before the 45th day after Buyer’s receipt of the Net Working Capital
Statement, Seller and Buyer have not agreed on the Net Working Capital, either
Seller or Buyer shall have the right to submit such matters as remain in dispute
to either BDO Seidman or RSM McGladney (each of which Seller and Buyer each
represent and warrant are independent of such party), or such other accounting
firm as Seller and Buyer shall mutually agree, for final resolution, which
resolution shall be provided within 30 days and shall be binding upon Seller and
Buyer, and judgment upon which may be entered in any court having jurisdiction
over the party against which such determination is sought to be enforced. The
fees and expenses of such accounting firm for its services in resolving such
dispute shall be borne equally by Seller and Buyer.
     Section 2.7 Company Assumed Liabilities; Seller Retained Liabilities.
          (a) Buyer and the Company acknowledge and agree that, except for the
Retained Liabilities (i) as of the Closing, the Company will continue to retain
all of its liabilities and obligations, and (ii) to the extent not already
assumed by the Company, the Company hereby unconditionally assumes all
liabilities of Seller and its Affiliates to the extent arising out of or related
to the ownership of the Assets (all such liabilities and obligations in clauses
(i) and (ii), whether past, present or future, known or unknown, absolute or
contingent, and whether in the nature of Judgments, Claims, Losses or otherwise,
being herein referred to as “Company Assumed Liabilities”).
          (b) As of the Closing, Seller hereby assumes and agrees to be liable
for the following (collectively, the “Retained Liabilities”):
               (i) liabilities or obligations arising out of or with respect to
(A) Long-Term Inactive Employees’ employment with, or the termination of their
employment from, Seller or the Company, whether such employment period is, or
termination of employment occurs, prior to, on or after the Closing (except that
Seller shall have no liability for Long-Term Inactive Employees who are
re-employed by the Company under Section 7.1(a)(iii)); (B) Post-Closing
Employees’ employment with Seller, the Company or their respective Affiliates
prior to the Closing (but not Post-Closing Employees’ employment with, or the
termination of their employment from, the Company after the Closing, including
severance); (C) Company Plans or Company Benefit Obligations to Post-Closing
Employees and other Employees prior to, on, or after the Closing Date only to
the extent relating to employment of the Post-Closing Employees and other
Employees prior to the Closing Date; and (D) any other liabilities or
obligations for which Seller or its Affiliates (other than the Company) will be
responsible pursuant to Section 7.1 through Section 7.7;
               (ii) any litigation or Judgments set forth in Section 2.7(b)(ii)
of the Disclosure Schedules (“Retained Litigation”);
               (iii) Seller’s Environmental Liabilities;

17



--------------------------------------------------------------------------------



 



Execution Copy
               (iv) any liability, obligation or covenant for which Seller or
its Affiliates (other than the Company) will be responsible pursuant to
Section 7.11;
               (v) attorney’s, auditor’s and advisors’ fees, if any, incurred by
the Company prior to the Closing in connection with the transactions
contemplated by this Agreement to the extent not paid on or prior to the Closing
Date;.
               (vi) any liability or obligation to the extent arising out of or
relating to the Excluded Assets or the transfer of the Excluded Assets pursuant
to the Excluded Asset Transfer, including any Taxes arising out of or relating
thereto;
               (vii) any accounts payable, notes payable or other amounts that
are payable by the Company to Seller or any of its Affiliates (other than the
Company);
               (viii) all Company Indebtedness.
For the avoidance of doubt, Company’s Environmental Liabilities are included in
the Company Assumed Liabilities and are excluded from the Retained Liabilities.
     Section 2.8 Excluded Assets. Each of Seller and Buyer acknowledges and
agrees that (i) the Product Inventory, (ii) the Feedstock Inventory, (iii) all
assets and rights involved in the marketing and supply business conducted by
VMSC (other than Seller Contracts and any physical assets located on or at the
Real Property Interests, which shall form part of the Assets), (iv) all rights
and obligations under the Excluded Contracts, (v) all of Seller’s and its
Affiliates’ proprietary trade names and trademarks, (vi) all income tax assets
of the Company as of Closing, and of Seller and its other Affiliates, (vii) all
assets and rights owned by third parties, (viii) all documents and
communications of Seller and its Affiliates that are subject to the
attorney-client privilege or that comprise attorney work product or the
attorney-client relationship, (ix) all rights on the part of Seller, its
Affiliates and their respective counsel to assert or rely upon the
attorney-client privilege, (x) any accounts receivable, notes receivable or
other amounts that are receivable by the Company from Seller or any of its
Affiliates (subsection (i) through (x) being collectively referred to as the
“Excluded Assets”) will be retained by Seller (or one or more of Seller and its
Affiliates, as applicable) after the Closing; provided, that, Feedstock
Inventory and Product Inventory (to the extent identified in the Feedstock and
Product Inventory Sales Agreement) are intended to be purchased by the Company
or other designee of Buyer on or after the Closing Date pursuant to the
Feedstock and Product Inventory Sales Agreement. Immediately prior to Closing,
the Company shall distribute all Excluded Assets (other than those owned by
third parties) not already in possession of Seller or an Affiliate of Seller
(other than the Company) to Seller or an Affiliate of Seller (with such
distribution referred to as the “Excluded Asset Transfer”).
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF SELLER
     Except as set forth in the Disclosure Schedules, which exceptions shall be
deemed to be part of the representations and warranties made hereunder, Seller
hereby represents and warrants to Buyer that the following statements are true
and correct as of the Execution Date:

18



--------------------------------------------------------------------------------



 



Execution Copy
     Section 3.1 Organization and Qualification. Seller is a Delaware
corporation, duly organized and validly existing and in good standing under
Delaware Law. Seller has the requisite corporate power and authority to carry on
its business as it is now being conducted. Seller is duly qualified as a foreign
corporation and in good standing in each jurisdiction where the character of its
properties owned or held under lease or the nature of its activities makes such
qualification necessary, except where the failure to be so qualified would not,
individually or in the aggregate, reasonably be expected to have a material
adverse effect on Seller’s ability to execute, deliver and perform its
obligations under this Agreement and the Other Agreements to which it is a
party.
     Section 3.2 Due Authority. Seller and each Affiliate of Seller has full
corporate power and authority to execute, deliver and perform its obligations
under this Agreement and the Other Agreements to which it is a party, and to
carry out the transactions contemplated hereby and thereby. The execution and
delivery by each of Seller and each Affiliate of Seller of this Agreement and
the Other Agreements to which it is a party and the performance by them of the
transactions contemplated hereby and thereby to be performed by them have been
duly authorized by all necessary action on the part of Seller and each Affiliate
of Seller. This Agreement and the Other Agreements to which Seller and each
Affiliate of Seller is a party have been duly and validly executed and delivered
by Seller and each such Affiliate of Seller, as the case may be, and, assuming
the due authorization, execution and delivery by Buyer, this Agreement and the
Other Agreements to which Seller and each Affiliate of Seller is a party
constitute the legal, valid and binding obligations of Seller and each such
Affiliate of Seller, as the case may be, enforceable against Seller and each
such Affiliate of Seller, as applicable, in accordance with their respective
terms, except as enforcement may be limited by bankruptcy, insolvency or other
similar Laws affecting the enforcement of creditors’ rights generally and except
that the availability of equitable remedies, including specific performance, is
subject to the discretion of the court before which any proceeding therefor may
be brought.
     Section 3.3 Conflicts and Approvals. Assuming the accuracy of Buyer’s
representation and warranties and except for (a) the receipt of the Seller Third
Person Consents set forth in Section 3.3(a) of the Disclosure Schedules and
(b) the effectuation of all filings required under the HSR Act, with CFIUS and
the other filings and registrations with and the receipt of the Authorizations
from Governmental Authorities set forth in Section 3.3(b) of the Disclosure
Schedules, neither the execution and delivery by Seller and each Affiliate of
Seller of this Agreement or the Other Agreements to which Seller and, in the
appropriate case, each Affiliate of Seller will be a party, the performance by
Seller and each Affiliate of Seller of its obligations hereunder or thereunder,
nor the consummation of the transactions contemplated hereby and thereby will
(A) violate or breach the terms of or cause a default under (i) any Law
applicable to Seller or an Affiliate of Seller, (ii) the certificate of
incorporation or bylaws of Seller or an Affiliate of Seller, (iii) any
Authorizations or Judgments binding on Seller or an Affiliate of Seller or the
Company or to which any of their respective assets are subject or (iv) any
Material Contract of Seller or an Affiliate of Seller or (B) with the passage of
time, the giving of notice or the taking of any action by a third Person, have
any of the effects set forth in clause (A) of this Section 3.3, except for any
matters described in this Section 3.3 that would not reasonably be expected to
have a Material Adverse Effect or materially and adversely affect the ability of
Seller or an Affiliate of Seller to execute, deliver and perform its obligations
under

19



--------------------------------------------------------------------------------



 



Execution Copy
this Agreement and the Other Agreements to which it is a party, assuming, for
purposes of this Section 3.3, that clause (a) in the definition of “Material
Adverse Effect” shall not apply.
     Section 3.4 Litigation. There are no actions, suits, proceedings,
arbitrations or investigations pending or, to the Knowledge of Seller,
threatened, against Seller or any Affiliate of Seller or to which any assets of
Seller or an Affiliate of Seller are subject, except any that, individually or
in the aggregate, would not reasonably be expected to materially and adversely
affect the ability of Seller to execute, deliver and perform its obligations
under this Agreement or any Other Agreement to which Seller or any Affiliate of
Seller is a party.
     Section 3.5 Capitalization of the Company. The entire authorized capital
stock of the Company consists of 1,000 shares of common stock, $0.01 par value
per share, of which 1,000 shares are issued and outstanding (such 1,000 issued
and outstanding shares of common stock of the Company being herein referred to
as the “Shares”). Seller owns all of the Shares free and clear of any Liens or
other restrictions, other than Liens or other restrictions (a) arising under
this Agreement, (b) arising under the certificate of incorporation or bylaws of
the Company and disclosed in Section 3.5 of the Disclosure Schedules, and
(c) imposed pursuant to the Securities Act of 1933, as amended (the “Securities
Act”), and applicable state securities or “blue sky” laws. At the Closing the
delivery of the Shares to Buyer in accordance with the terms of this Agreement
will transfer good and valid title to the Shares free and clear of any Liens,
other than the Liens described in clauses (a) through (c) above. No Shares are
held by the Company as treasury shares. All of the Shares have been duly
authorized and are validly issued, fully paid and nonassessable and were issued
and remain free of preemptive rights. There are no bonds, debentures, notes or
other evidences of indebtedness issued or outstanding having the right to vote
on any matters on which the holders of the Shares may vote. Other than Buyer’s
rights as contemplated by this Agreement, there are no options, warrants, calls
or other rights or agreements, arrangements or understandings of any kind
outstanding obligating Seller or the Company to offer, issue, deliver, sell,
purchase, return or redeem shares of the Company’s capital stock or debt
securities, or obligating Seller or the Company to grant, extend or enter into
any such option, warrant, put, call or other such right or agreement or issue
outstanding securities, rights or obligations that are convertible into,
exchangeable for, or exercisable to acquire any capital stock or other
securities of the Company.
     Section 3.6 No Brokers. No broker, finder or investment banker is entitled
to any brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement or the Other Agreements based upon
arrangements made by or on behalf of Seller or any of its Affiliates, except any
fees and commissions that will be discharged by Seller or any of its Affiliates.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES REGARDING THE COMPANY
     Except as set forth in the Disclosure Schedules, which exceptions shall be
deemed to be part of the representations and warranties made hereunder, Seller
hereby represents and warrants to Buyer that the following statements are true
and correct as of the Execution Date:

20



--------------------------------------------------------------------------------



 



Execution Copy
     Section 4.1 Organization, Qualification and Authorization.
          (a) The Company is a Delaware corporation organized and validly
existing and in good standing under Delaware Law. The Company has the requisite
power and authority to own or lease and operate its properties and assets and to
carry on the Business as it is now being conducted. The Company is qualified
and/or licensed and in good standing in each jurisdiction where the character of
its properties owned or held under lease or the nature of its activities makes
such qualification or licensure necessary, except where the failure to be so
qualified or licensed would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. Each of such jurisdictions is listed
in Section 4.1(a) of the Disclosure Schedule.
          (b) The Company has heretofore made available to Buyer correct and
complete copies of its certificate of incorporation and bylaws, each as amended
to the date hereof and each of which is in full force and effect. The Company is
not in violation of any of the provisions of its certificate of incorporation
and bylaws, each as amended to the date hereof.
          (c) There are no Persons in which the Company owns, of record or
beneficially, any direct or indirect capital stock or other equity or voting
securities or interest or any right (contingent or otherwise) to acquire the
same, or in which the Company otherwise participates. There are no stockholder
agreements, voting trusts, proxies or other agreements or understandings to
which the Company or Seller is a party that relate to the holding, voting, sale,
purchase, redemption or other acquisition of any capital stock or other
securities of the Company.
     Section 4.2 Financial Statements.
          (a) The Company has delivered to Buyer the Balance Sheet and the
Financial Statements attached hereto as Section 4.2(a) of the Disclosure
Schedules. The Balance Sheet and the Financial Statements were prepared in all
material respects in accordance with GAAP consistently applied, except as
disclosed in Section 4.2(a) of the Disclosure Schedules, and fairly present, in
all material respects, the financial condition of the Business as of the dates
thereof and the results of operations of the Business for the periods then
ended.
          (b) Since the Balance Sheet Date, and other than in connection with
the transactions contemplated by this Agreement, the Company has conducted the
Business only in the ordinary course of business consistent with past practice.
     Section 4.3 Assets.
          (a) Section 4.3(a) of the Disclosure Schedules sets forth a list and,
to the extent available, a legal description of (i) any and all real property
owned by the Company or an Affiliate of the Company and on which the Refinery is
located (other than any real property owned by the Company or an Affiliate of
the Company for the sole purpose of installing and operating pipelines, pump
stations, metering stations and other pipeline related facilities) (the “Owned
Real Property”), and (ii) any and all real property leased by the Company or an
Affiliate of the Company and on which the Refinery is located (other than any
real property leased or licensed by the Company or an Affiliate of the Company
for the sole purpose of installing and

21



--------------------------------------------------------------------------------



 



Execution Copy
operating pipelines, pump stations, metering stations and other pipeline related
facilities) (the “Leased Real Property”). The Company or an Affiliate of the
Company has good and marketable title to the Owned Real Property and valid and
enforceable leasehold interests in the Leased Real Property, in each case free
and clear of all Liens except Permitted Liens. As of the Closing, the Company
will have good and marketable title to the Owned Real Property and valid and
enforceable leasehold interests in the Leased Real Property, in each case free
and clear of all Liens except Permitted Liens. All leases of Leased Real
Property are valid and binding obligations of, and enforceable against, the
Company or an Affiliate of the Company and, to the Knowledge of Seller, the
other parties thereto, and there does not exist under any such lease any
material default on the part of the Company, or the relevant Affiliate of the
Company, or, to the Knowledge of Seller, any material default on the part of any
other party to such leases, or, to the Knowledge of Seller, any event that with
notice or lapse of time or both would reasonably be expected to constitute a
material default. To the Knowledge of Seller, correct and complete copies of
each of the written leases (as amended) for the Leased Real Property have been
made available to Buyer. Neither Seller nor the Company has received any written
notice of any appropriation, condemnation, or like proceeding, or of any
violation of any applicable zoning Law relating to or affecting the Real
Property Interests, and to the Knowledge of Seller, no such proceeding has been
threatened or commenced.
          (b) Except as disclosed on Section 4.3(b) of the Disclosure Schedules
(i) neither the Company nor any Affiliate of the Company is a landlord under any
material lease relating to the Real Property Interests and (ii) there are no
leases, licenses, occupancy agreements or other contracts granting to any Person
the right of use or occupancy of the Owned Real Property except for those which
do not otherwise materially interfere with or impede or impair the operation or
value of the Refinery or the Business as currently conducted by the Company. No
Person possesses any option to purchase or right of first refusal to purchase
any portion of the Owned Real Property or the Company’s or any Affiliate of the
Company’s leasehold interest in the Leased Real Property except as provided in
the lease of such Leased Real Property.
          (c) With respect to all other Assets other than the Owned Real
Property and the Leased Real Property, the Company has good and valid title to
such Assets owned by it, a valid and enforceable leasehold interest in all such
Assets leased by it, or has the legal right to use such Assets (or in the case
of the Company’s contract rights, receive the benefits of the Assets), in each
case free and clear of all Liens except Permitted Liens.
          (d) Section 4.3(d) of the Disclosure Schedules lists all material
fixed assets used in or reasonably necessary for the operation of the Refinery
as currently conducted other than the Excluded Assets (the “Fixed Assets”).
     Section 4.4 Material Contracts.
          (a) For purposes of this Agreement, a “Material Contract” means, with
respect to a Person, any of the following, except for this Agreement, any
Excluded Contract and any Company Plan:

22



--------------------------------------------------------------------------------



 



Execution Copy
               (i) any contract, agreement or arrangement relating to any
indebtedness of such Person for borrowed money in an amount in excess of
$500,000, or the granting of any Lien by such Person securing any such
borrowing;
               (ii) any contract, agreement or arrangement whereby such Person
guarantees an obligation in excess of $500,000 of any other Person;
               (iii) any contract, agreement or arrangement with an employee or
consultant (who is an individual) of such Person providing for annual payment by
such Person in excess of $300,000 or a change in control severance benefit in
excess of $300,000;
               (iv) any contract, agreement or arrangement with any officer or
director of such Person or any Affiliate thereof;
               (v) any collective bargaining contract or other contract,
agreement or arrangement with a labor union;
               (vi) any contract, agreement or arrangement for the purchase or
sale of feedstocks, intermediate stocks or refined products that (A) provides
for forward physical delivery on a date more than 90 days in the future or
(B) provides for the future payment by or to such Person of more than
$2,500,000;
               (vii) any contract, agreement or arrangement for the supply of
goods or services by or to such Person not covered in any other paragraph of
this Section 4.4(a) that provides for future payments by or to such Person of
more than $1,000,000;
               (viii) any contract, agreement or arrangement for the sale, lease
or disposition of any asset by or to such Person not covered in any other
paragraph of this Section 4.4(a) that provides for the future payment by or to
such Person of more than $1,000,000;
               (ix) any lease under which such Person is the lessor or lessee of
(i) personal property or real property that provides for an annual base rental
to or from such Person of more than $500,000 or (ii) real property;
               (x) any lease under which such Person is the lessee of the Leased
Real Property;
               (xi) any contract, agreement or arrangement prohibiting or
purporting to limit a Person from competing with another Person in any business
or area or during any period of time;
               (xii) any contract, agreement or arrangement providing for the
direct or indirect merger, consolidation, or other reorganization of the
Company;
               (xiii) any commitment or agreement for any capital expenditure or
leasehold improvement in excess of $3,000,000;

23



--------------------------------------------------------------------------------



 



Execution Copy
               (xiv) any other contract, agreement or arrangement (other than a
contract, agreement or arrangement of a type described in clause (vi) or
(xii) above) of such Person not covered in any other paragraph of this
Section 4.4(a) that provides for the future payment by or to such Person of more
than $1,000,000;
               (xv) any contract, agreement or arrangement with respect to any
hedging, swap, forward, future or derivative transaction or option; and
               (xvi) any contract, agreement or arrangement to enter into any
contract, agreement or arrangement with respect to any of the matters described
in any other paragraph of this Section 4.4(a).
          (b) Section 4.4(b) of the Disclosure Schedules constitutes a list of
each Material Contract to which the Company is a party (“Material Company
Contracts”).
          (c) Section 4.4(c) of the Disclosure Schedules constitutes a list of
each Material Contract to which Seller or any Affiliate of Seller (excluding the
Company) is a party, other than the Excluded Contracts, which relate primarily
to the Business (the “Seller Contracts”).
          (d) Section 4.4(d) of the Disclosure Schedules constitutes a list of
each material contract, agreement or arrangement to which the Company, Seller,
or any Affiliate of Seller is a party and which are used in the ordinary course
operation of the Business that are to be retained by Seller or its Affiliates
(or if the Company is a party, which are to be assigned to Seller or its
Affiliates prior to the Closing or terminated as to the Company prior to the
Closing) (the “Excluded Contracts”).
          (e) Seller has provided to Buyer complete and correct copies of each
Material Company Contract and Seller Contract.
          (f) To the Knowledge of Seller, each Material Company Contract and
Seller Contract is in full force and effect and is valid and binding on the
Company or Seller (or the applicable Affiliate of Seller party thereto) and, to
the Knowledge of Seller, the other parties thereto, in accordance with its
terms, subject to applicable bankruptcy, insolvency or other similar Laws
affecting the enforcement of creditors’ rights generally and except that the
availability of equitable remedies, including specific performance, is subject
to the discretion of the court before which any proceeding therefor may be
brought. Except as would not reasonably be expected to have a Material Adverse
Effect, (i) none of the Company or Seller or any Affiliate of Seller has
breached the terms of any Material Company Contract or Seller Contract, or
received from any third party to any such Material Company Contract or Seller
Contract written notification that such contract is not in full force and
effect, that the Company or Seller or any Affiliate of Seller has failed to
perform its obligations thereunder to date, or that any third party thereto has
not performed its obligations thereunder to date, and (ii) to the Knowledge of
Seller, no other event has occurred and no circumstance or condition exists,
that would reasonably be expected to result in a breach or violation of, or a
default under, or give rise to any penalty or right of termination, cancellation
or acceleration of any right or obligation or to a loss of any

24



--------------------------------------------------------------------------------



 



Execution Copy
benefit to which the Company is entitled under (in each case, with or without
notice or lapse of time or both) any such Material Company Contract or Seller
Contract.
     Section 4.5 Authorizations. Except with respect to Environmental Laws,
which are covered by Section 4.7, and except as would not reasonably be expected
to have a Material Adverse Effect, (a) the Company has obtained all
Authorizations that are necessary to carry on the Business, in all material
respects, as currently conducted, (b) to the Knowledge of Seller, no event has
occurred and no circumstance or condition exists, that (with or without notice
or lapse of time) would reasonably be expected to constitute or result in a
violation by the Company of, or a failure on the part of the Company to comply
with the terms of, any Authorization, (c) the Company has not received from any
Governmental Authority written notification that any Authorization (i) is not in
full force and effect, (ii) has been violated or breached in any respect, or
(iii) is subject to any suspension, revocation, modification or cancellation,
and (d) there is no action, suit, proceeding, arbitration or investigation
pending or, to the Knowledge of Seller, threatened, alleging any breach or
default or regarding any suspension, revocation, modification or cancellation of
any Authorization or to impose any fine, penalty or other sanctions with respect
thereto.
     Section 4.6 Compliance with Law. Except (i) with respect to Environmental
Laws, which are covered by Section 4.7, (ii) as set forth in Section 4.6 of the
Disclosure Schedules, or (iii) as would not reasonably be expected to have a
Material Adverse Effect: (a) the Company is in compliance in all material
respects with all Laws, (b) the Company has not received any written
notification from any applicable Governmental Authority that it is not in
compliance with any Laws, and (c) to the Knowledge of Seller, no other event has
occurred and no circumstance or condition exists, that (with or without notice
or lapse of time) would reasonably be expected to constitute or result in a
failure of the Company to comply with the terms of any Law.
     Section 4.7 Environmental Matters. To the Knowledge of Seller, except as
set forth in Section 4.7 of the Disclosure Schedules or as would not reasonably
be expected to have a Material Adverse Effect:
          (a) the Company is in material compliance with Environmental Laws
applicable to the Business;
          (b) all material Authorizations reasonably required to be obtained or
filed or applied for by the Company under any Environmental Law in connection
with the Assets as normally operated prior to Closing have been duly obtained or
filed or applied for by the Company;
          (c) there are no pending or threatened claims, actions, suits,
arbitrations, investigations, inquiries or proceedings by or before any
Governmental Authority under any Environmental Law relating to the Company or
the Business; and
          (d) the representations and warranties contained in this Section 4.7
are the only representations and warranties made by Seller with respect to
matters arising under Environmental Law.

25



--------------------------------------------------------------------------------



 



Execution Copy
     Section 4.8 Litigation. Except with respect to environmental matters (which
are the subject of Section 4.7), there are no actions, suits, proceedings,
arbitrations or investigations pending or, to the Knowledge of Seller,
threatened, against the Company or to which the Assets or the Business are
subject, in any court or before or by any Governmental Authority or any
arbitrator or subject to mediation, except Claims that, individually or in the
aggregate would not reasonably be expected to exceed $1,000,000.
     Section 4.9 Insurance. Section 4.9 of the Disclosure Schedules sets forth a
list of all material third-party title, liability, fire, casualty, business
interruption, workers’ compensation and all other forms of insurance (each, a
“Policy”) insuring the Company, the Assets or the Business (other than policies
on which the Company is named as an additional insured), setting forth the
carrier, expiration dates, a general description of type of coverage and
coverage amounts. All such Policies are valid, enforceable, binding and in full
force and effect and all premiums due thereon have been paid.
     Section 4.10 Employee Matters.
          (a) Section 4.10(a) of the Disclosure Schedules set forth a list of:
               (i) the regular, full-time and regular, part-time employees,
including Short-Term Inactive Employees, employed by the Company or Seller (if
they worked at the Refinery) as of the Execution Date (each, an “Employee”, and
collectively the “Employees”) and each such Employee’s title, date of hire, and
current salary or wages, bonus target, and exempt or non-exempt status; and
               (ii) the employees of the Company or Seller (if they worked at
the Refinery) who, as of the Execution Date, are not actively at work, including
those who are on inactive employee status or leave of absence, separately
identifying those employees classified as Short-Term Inactive Employees and
those employees classified as Long-Term Inactive Employees. “Short-Term Inactive
Employee” means an employee who is not actively at work due to illness but who
is not on inactive employee status or leave of absence other than a Family
Medical Leave. “Long-Term Inactive Employee” means an employee who is on
inactive employee status or leave of absence except a Family Medical Leave.
          (b) There are no employment agreements governing the employment of
Post-Closing Employees. The Employees are employed at will.
     Section 4.11 Company Plans.
          (a) With respect to each Company Plan to which the following could
apply: (i) no withdrawal liability, within the meaning of Section 4201 of ERISA,
has been incurred that would reasonably be expected to result in a material
liability to the Company after the Closing, which withdrawal liability has not
been satisfied; (ii) no liability to the Pension Benefit Guaranty Corporation
that would reasonably be expected to result in a material liability to the
Company after the Closing has been incurred by the Company or any ERISA
Affiliate, which liability has not been satisfied; (iii) no accumulated funding
deficiency, whether or not waived, within the meaning of Section 302 of ERISA or
Section 412 of the Code has been incurred that would reasonably be expected to
result in a material liability to the Company after the Closing, and (iv)

26



--------------------------------------------------------------------------------



 



Execution Copy
all contributions (including installments) to such plan required by Section 302
of ERISA and Section 412 of the Code have been timely made.
          (b) Section 4.11 of the Disclosure Schedules sets forth a list of all
material Company Plans and Company Benefit Obligations to the extent applicable
to the Post-Closing Employees. Seller has made available to Buyer correct and
complete copies of each of the following with respect to the Company Plans and
the Company Benefit Obligations, to the extent applicable to any Post-Closing
Employee: (i) any plan documents and all amendments thereto, the most recent
written descriptions thereof which have been distributed to Company employees,
(ii) the most recent determination or opinion letter issued with respect to each
Company Plan that is intended to be qualified under Code Section 401(a), and
(iii) the actuarial report prepared for the last plan year for each Company Plan
for which such a report was prepared.
          (c) Neither Seller nor any ERISA Affiliate is a party to any
“multiemployer plan” within the meaning of Section 3(37) of ERISA or has an
obligation to contribute to any such plan.
          (d) Except as required by Sections 7.1 through 7.7, the Company will
not have any liability with respect to any Company Plan or Company Benefit
Obligation following Closing.
     Section 4.12 Labor Matters.
          (a) Neither the Company nor Seller is bound by any collective
bargaining agreement with any union covering the Employees and there has been no
effort to organize Employees for representation by a collective bargaining unit
of any union.
          (b) Except as disclosed in Section 4.12(b) of the Disclosure Schedules
or except as would not reasonably be expected to have a Material Adverse Effect,
to the Knowledge of Seller, (i) there are no grievances pending pursuant to any
collective bargaining agreement nor are there any unfair labor practice charges
or complaints pending or threatened before any agency having jurisdiction over
any of the Employees and there are no union representation claims involving any
of the Employees; (ii) there are no pending strikes, work stoppages, work
slowdowns, picketing, lockouts or similar labor activity, except for routine
grievance matters or complaints by or with respect to any of the Employees;
(iii) there is no charge of discrimination in employment or employment
practices, for any reason, including age, gender, race, religion or other
legally protected category, which has been asserted or is now pending or, to the
Knowledge of Seller is threatened before the United States Equal Employment
Opportunity Commission, or any other Governmental Authority in any jurisdiction
in which the Seller or the Company has employed or currently employs any Person
with respect to the Business, and (iv) the Company and Seller are currently in
material compliance with, and the Business has been conducted in material
compliance with, all Laws, policies, practices, agreements, plans and programs
relating to employment, employment practices, wages, hours and terms and
conditions of employment with respect to the Employees.
     Section 4.13 Taxes. Except as set forth in Section 4.13 of the Disclosure
Schedules and except as would not reasonably be expected to have a Material
Adverse Effect:

27



--------------------------------------------------------------------------------



 



Execution Copy
          (a) (i) all Tax Returns which were required to be filed by or with
respect to the Company, or any member of a Relevant Group have been duly and
timely filed and each such Tax Return correctly and completely reflects in all
material respects the Tax liability and all other information required to be
reported thereon, (ii) all Taxes shown to be payable on the Tax Returns or on
subsequent assessments with respect thereto have been paid in full and no other
material Taxes are payable by the Relevant Group with respect to any Pre-Closing
Tax Period, (iii) no material penalty, interest or other charge is or will
become due with respect to the late filing of any such Tax Return or late
payment of any Tax (whether or not shown to be due and payable on such Tax
Returns), and (iv) all material Tax withholding and deposit requirements imposed
on or with respect to the Company, or any member of a Relevant Group have been
satisfied in full in all respects;
          (b) there are no waivers of any statute of limitations in respect of
Taxes or any extension of time with respect to a Tax assessment or deficiency
affecting the Company or any member of a Relevant Group;
          (c) there are no pending proposed deficiencies or other claims for
unpaid Taxes of the Company or any member of a Relevant Group, and the Company
has no liability for the Taxes of any other Person; and
          (d) there are no Tax Audits pending or scheduled or, to the Knowledge
of the Company or Seller, threatened with respect to the Company, or any member
of a Relevant Group; and
     Section 4.14 Intellectual Property. Except as set forth in Section 4.14 of
the Disclosure Schedules, (i) the Company owns, or is licensed to use, all
material trademarks, tradenames, copyrights, technology, know-how and processes
necessary for the conduct of the Business as currently conducted except for
those the failure to own or license which could not reasonably be expected to
have a Material Adverse Effect (the “Intellectual Property”), (ii) no Claim has
been asserted and is pending or, to the Knowledge of Seller, is threatened, by
any Person challenging or questioning the use of any such Intellectual Property
or the validity or effectiveness of any such Intellectual Property, nor, to the
Knowledge of Seller, is there any valid basis for any such Claim, and (iii) the
use of such Intellectual Property by the Company does not infringe on the rights
of any Person, except for such claims and infringements that, in the aggregate,
do not have a Material Adverse Effect.
     Section 4.15 Affiliate Transactions. Other than as described in
Section 4.15 of the Disclosure Schedules or as created under this Agreement or
the Other Agreements, there are no transactions or agreements between the
Company, on the one hand, and Seller, any of its Affiliates or any Affiliate,
stockholder, officer or director of the Company, on the other hand, that require
the fulfillment of obligations, Liabilities or payments by the Company on or
after the Closing Date.

28



--------------------------------------------------------------------------------



 



Execution Copy
ARTICLE V
REPRESENTATIONS AND WARRANTIES OF BUYER
     Except as set forth in the Disclosure Schedules, which exceptions shall be
deemed to be part of the representations and warranties made hereunder, Buyer
hereby represents and warrants to Seller as follows:
     Section 5.1 Organization and Qualification. Buyer is a Delaware
corporation, duly organized and validly existing and in good standing under
Delaware Law. Buyer has the requisite corporate power and authority to carry on
its business as it is now being conducted. Buyer is duly qualified as a foreign
corporation and in good standing in each jurisdiction where the character of its
properties owned or held under lease or the nature of its activities makes such
qualification necessary, except where the failure to be so qualified would not,
individually or in the aggregate, reasonably be expected to have a material
adverse effect with respect to Buyer and its Subsidiaries taken as a whole or a
material adverse effect on Buyer’s ability to execute, deliver and perform its
obligations under this Agreement and the Other Agreements.
     Section 5.2 Due Authority. Buyer has full corporate power and authority to
execute, deliver and perform this Agreement and the Other Agreements to which it
is a party, and to carry out the transactions contemplated hereby and thereby.
The execution and delivery by Buyer of this Agreement and the Other Agreements
to which it is a party and the performance by Buyer of the transactions
contemplated hereby and thereby to be performed by Buyer have been duly
authorized by all necessary action on the part of Buyer. This Agreement and the
Other Agreements to which Buyer is a party have been duly and validly executed
and delivered by Buyer and, assuming the due authorization, execution, and
delivery by Seller, this Agreement and the Other Agreements to which Buyer is a
party constitute the legal, valid and binding obligations of Buyer enforceable
in accordance with their respective terms, except as enforcement may be limited
by bankruptcy, insolvency or other similar Laws affecting the enforcement of
creditors’ rights generally and except that the availability of equitable
remedies, including specific performance, is subject to the discretion of the
court before which any proceeding therefor may be brought.
     Section 5.3 Conflicts and Approvals. Assuming the accuracy of Seller’s
representations and warranties and except for (a) the receipt of the Buyer Third
Person Consents set forth on Section 5.3(a) of the Disclosure Schedules and
(b) the effectuation of all filings required under the HSR Act, with CFIUS and
the other filings and registrations with and the receipt of the Authorizations
from Governmental Authorities set forth on Section 5.3(b) of the Disclosure
Schedules, neither the execution and delivery by Buyer of this Agreement or the
Other Agreements to which Buyer is a party, nor the performance by Buyer of its
obligations hereunder or thereunder will (A) violate or breach the terms of or
cause a default under (i) any Law applicable to Buyer, (ii) the certificate of
incorporation or bylaws of Buyer, (iii) any Authorizations or Judgments binding
on Buyer or to which any of its assets are subject, or (iv) any Material
Contract of Buyer or (B) with the passage of time, the giving of notice or the
taking of any action by a third Person, have any of the effects set forth in
clause (A) of this Section 5.3, except for any matters described in this
Section 5.3 that would not reasonably be expected to materially and adversely
affect the ability of Buyer to execute, deliver and perform its obligations
under this Agreement and the Other Agreements.

29



--------------------------------------------------------------------------------



 



Execution Copy
     Section 5.4 Litigation. There are no actions, suits, proceedings,
arbitrations or investigations pending or, to the Knowledge of Buyer, threatened
against Buyer or to which any assets of Buyer are subject, except any that,
individually or in the aggregate, would not reasonably be expected to materially
and adversely affect the ability of Buyer to execute, deliver and perform its
obligations under this Agreement or any Other Agreement to which Buyer is a
party.
     Section 5.5 No Brokers. No broker, finder or investment banker is entitled
to any brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement or the Other Agreements based upon
arrangements made by or on behalf of Buyer, except any fees and commissions that
will be discharged by Buyer.
     Section 5.6 Purchase as Investment. Buyer is purchasing the Shares for its
own account as an investment without the present intent to sell, transfer or
otherwise distribute the Shares to any other Person other than an Affiliate of
Buyer. Buyer, together with its directors, executive officers and advisors, is
familiar with investments of the nature of the Shares, understands that this
investment involves certain risks, and believes that it has adequately
investigated the Company, and has substantial knowledge and experience in
financial and business matters such that it is capable of evaluating, and has
evaluated, the merits and risks inherent in purchasing the Shares, and is able
to bear the economic risks of such investment.
ARTICLE VI
PRE-CLOSING COVENANTS
     Section 6.1 Operation of the Business.
          (a) Except (i) as set forth in the Disclosure Schedules, (ii) as
expressly provided in this Agreement (including the pre-Closing transfer of any
Excluded Assets to Seller or any Affiliate of Seller (other than the Company)),
or (iii) as otherwise consented to in writing in advance by Buyer, such consent
not to be unreasonably withheld, conditioned, or delayed, from the Execution
Date until the Closing, Seller shall cause the Company to:
               (i) afford to Buyer and its agents, advisors, lenders and
representatives reasonable access to the Company’s properties, personnel,
documents and books and records and shall furnish such information about the
Company, the Business and the Assets as Buyer shall reasonably request, all upon
reasonable notice to the Company and in a manner that does not interfere in any
material respect with the normal operations of the Business and the Company;
               (ii) operate the Business in the usual and ordinary course
consistent with past practice or as otherwise provided in the Disclosure
Schedules;
               (iii) use commercially reasonable efforts to preserve
substantially intact the Assets, its business organization and relationships
with agents, lessors, suppliers, customers and others having material business
dealings with the Business;
               (iv) maintain in full force and effect the Policies;

30



--------------------------------------------------------------------------------



 



Execution Copy
               (v) comply in all material respects with all Laws applicable to
the Company, the Business and the Assets and maintain and comply in all material
respects with all Authorizations;
               (vi) maintain the Company’s books and records substantially in
accordance with GAAP, consistent with past practice;
               (vii) extinguish and retire in full all Company Indebtedness and
secure the release of all Liens related to Company Indebtedness; and
               (viii) promptly notify Buyer of any material emergency or other
material change in the Business or the Assets.
          (b) Except (i) as set forth in the Disclosure Schedules, (ii) as
expressly provided in this Agreement (including the pre-Closing transfer of any
Excluded Assets to Seller or any Affiliate of Seller (other than the Company)),
or (iii) as otherwise consented to in writing in advance by Buyer, such consent
not to be unreasonably withheld, conditioned, or delayed from the Execution Date
until the Closing, Seller shall not, with respect to the Shares or the Company,
and shall cause the Company not to:
               (i) (A) offer, sell, issue, transfer, grant, pledge, dispose of,
or otherwise encumber the Shares, or authorize the offering, sale, issuance,
transfer, grant, pledge or disposition of, any equity securities, (B) split,
combine or reclassify any of the Shares, (C) purchase, redeem or otherwise
acquire or dispose of any of the Shares, or (D) adopt any amendments to its
organizational documents;
               (ii) (A) acquire, whether by merger or consolidation, by
purchasing an equity interest or assets, or license or lease, any assets,
properties, rights or businesses from any Person or any corporation,
partnership, association or other business organization or division thereof,
other than acquisitions of inventory, parts, services, supplies and immaterial
assets in the ordinary course of business consistent with past practice or as
required under any Material Contracts;
               (iii) incur any obligations for borrowed money or purchase money
indebtedness (including capital lease obligations in excess of $500,000),
whether or not evidenced by a note, bond, debenture or similar instrument, nor
enter into any guarantees, except (i) trade debt in the ordinary course of
business and (ii) indebtedness to Affiliates of the Company that will be settled
prior to Closing;
               (iv) (A) sell, assign, lease, transfer, license, or otherwise
dispose of or relocate any Assets, other than sales and other dispositions in
the ordinary course of business consistent with past practice, (B) mortgage or
pledge any Assets, or create or suffer to exist any Lien (other than a Permitted
Lien) thereupon, or (C) adopt a plan of complete or partial liquidation,
dissolution, merger, consolidation, restructuring, recapitalization or other
reorganization;
               (v) destroy any books or records of the Company, Seller or its
Affiliate relating to the Business or Assets other than in the ordinary course
of business;

31



--------------------------------------------------------------------------------



 



Execution Copy
               (vi) except as set forth herein, terminate or materially amend or
materially modify any Material Contract, or otherwise waive, release or assign
any material rights, claims or benefits of the Company under any Material
Contract or enter into any derivative, option, hedge or futures contracts;
               (vii) except as may be required under the terms of existing
Company Plan, Company Benefit Obligation or by Law, (A) establish, adopt, enter
into, amend, agree to amend or terminate any Company Plan, Company Benefit
Obligation or any plan, agreement, program, policy, trust, fund or other
arrangement that would be a Company Plan or Company Benefit Obligation if it
were in existence as of the date of this Agreement in a manner that would create
any additional obligation of the Company or Seller, (B) grant, pay or provide to
any officer of the Company or other Employee any increase in or enhancement to
wages, bonus, severance, profit sharing, retirement, deferred compensation,
insurance or other compensation or benefits, except for increases in annual
rates of base salary or wages payable as a result of normal performance reviews
performed in the ordinary course of business consistent with past practice,
(C) enter into any employment agreement or other compensatory arrangement for a
person to provide services to the Company except in the ordinary course of
business consistent with past practice, (D) transfer or relocate management
level Employees, or (E) effectuate or announce a “plant closing” or “mass
layoff,” as those terms are defined in the WARN Act, affecting in whole or in
part any site of employment, facility, or operating unit; or
               (viii) offer, propose, agree, resolve or commit to do or take any
of the actions prohibited in Section 6.1(b)(i) through (viii).
     Section 6.2 Appropriate Action; Consents; Filings. From the Execution Date
until the Closing:
          (a) Subject to Seller’s and Buyer’s additional obligations in clauses
(b), (c) and (d) of this Section 6.2, Seller and Buyer shall each use all
commercially reasonable efforts to (i) take, or cause to be taken, all actions,
and do, or cause to be done, all things that, in either case, are necessary,
proper or advisable under Law or otherwise to consummate and make effective the
transactions contemplated by this Agreement and the Other Agreements, and
(ii) obtain from the relevant Governmental Authorities all Authorizations
required to be obtained at or prior to the Closing by Buyer, Seller or the
Company in connection with the authorization, execution, delivery and
performance of this Agreement and the Other Agreements and the consummation of
the transactions contemplated hereby and thereby.
          (b) As promptly as practicable, Seller and Buyer shall make all
necessary filings, including filings under the HSR Act, with CFIUS and other
filings and registrations referred to in the Disclosure Schedules, and
thereafter make any other required submissions, with respect to this Agreement
and the transactions contemplated hereby required under any Law at or prior to
the Closing. Buyer and Seller shall bear the costs and expenses of their
respective filings; provided, that Buyer shall pay the filing fee in connection
with any such filings. Buyer and Seller shall reasonably cooperate in connection
with the making of all such filings, including by providing copies of all such
documents to the nonfiling party and its advisors prior to filing and, if
requested, accepting all reasonable additions, deletions or changes suggested in
connection therewith. Buyer and Seller shall each use all commercially
reasonable efforts to

32



--------------------------------------------------------------------------------



 



Execution Copy
furnish or cause to be furnished all information required for any application or
other filing to be made pursuant to any Law in connection with the transactions
contemplated by this Agreement and the Other Agreements. If any party hereto or
Affiliate thereof shall receive a request for additional information or
documentary material from any Governmental Authority with respect to the
transactions contemplated by this Agreement, then such party shall use its
commercially reasonable efforts to make, or cause to be made, as soon as
reasonably practicable and after consultation with the other party, an
appropriate response in compliance with such request.
          (c) Buyer and Seller shall each give prompt notice to the other of the
receipt of any written notice or other written communication from (i) any Person
alleging that the consent of such Person is or may be required in connection
with the transactions contemplated hereby, (ii) any Governmental Authority in
connection with the transactions contemplated hereby, (iii) any Governmental
Authority or other Person regarding the initiation or threat of initiation of
any claims, actions, suits, proceedings, arbitrations or investigations against,
relating to, or involving or otherwise affecting the Company, Buyer or Seller
that relate to the consummation of the transactions contemplated hereby, and
(iv) any Person regarding the occurrence or nonoccurrence of any event the
occurrence or nonoccurrence of which would be reasonably likely to (A) cause any
condition to the obligations of the other party to consummate the transactions
contemplated hereby not to be satisfied, (B) cause a breach of the
representations, warranties or covenants of such party under this Agreement, or
(C) delay or impede the ability of either Buyer or Seller, respectively, to
consummate the transactions contemplated by this Agreement or to fulfill their
respective obligations set forth herein.
          (d) Buyer and Seller each agree to cooperate and to use all
commercially reasonable efforts to vigorously contest and to resist any action,
including legislative, administrative or judicial action, and to have vacated,
lifted, reversed or overturned any order (whether temporary, preliminary or
permanent) of any court or other Governmental Authority that is in effect and
that restricts, prevents or prohibits the consummation of the transactions
contemplated by this Agreement or the Other Agreements, including the vigorous
pursuit of all available avenues of administrative and judicial appeal and all
available legislative action. Notwithstanding anything to the contrary in this
Agreement, Buyer shall take, or cause to be taken, any and all commercially
reasonable actions required by any Governmental Authority as a condition to the
granting of any Authorization necessary for the consummation of the transactions
contemplated by this Agreement or the Other Agreements, or as may be required to
avoid, lift, vacate or reverse any legislative, administrative or judicial
action that would otherwise cause any closing condition not to be satisfied;
provided, however, that in no event shall Buyer or any of its Affiliates be
required, in connection with any demand therefor by any Governmental Authority
or otherwise, to agree or commit to (i) divest, hold separate, offer for sale,
abandon, limit its operation of or take similar action with respect to any
assets (tangible or intangible) or any business interest of any of them
(including with respect to the Company after consummation of the transactions
contemplated by this Agreement), or (ii) any restrictions or actions that after
the Closing Date would limit the freedom of the Company’s businesses, product
lines or assets.
          (e) Buyer and Seller shall each timely give or cause to be given all
notices to third Persons and use all commercially reasonable efforts to obtain
all Third Person Consents (i) set forth on Sections 3.3(a), 5.3(a) and 8.3(c) of
the Disclosure Schedules, (ii) required under

33



--------------------------------------------------------------------------------



 



Execution Copy
any Material Contract or Seller Contract in connection with the consummation of
the transactions contemplated hereby or (iii) otherwise required to prevent a
Material Adverse Effect from occurring prior to or after the Closing.
          (f) Buyer shall use commercially reasonable efforts to secure the
release of Seller and its Affiliates from liability for any post-Closing
obligations of Company under any Authorizations or Material Contracts assigned
or transferred from Seller or its Affiliates to Company, and to secure the
release of Seller and its Affiliates from any guarantees of the Company’s
post-Closing obligations under any Authorizations or Material Contracts to which
the Company remains a party after Closing. Buyer’s efforts in this regard shall
include, if necessary, providing a bond, letter of credit or other form of
payment and/or performance assurance reasonably acceptable to the contract
counterparty, except to the extent prohibited under Buyer’s or any of its
Affiliates’ existing credit facilities. Buyer acknowledges that Seller and its
Affiliates shall have the right to cancel or revoke all guarantees, bonds,
letters of credit and similar undertakings provided by them or on their behalf
to secure any post-Closing obligations of Company. The provisions of this
paragraph shall survive Closing.
     Section 6.3 Breach Notice. If, prior to the Closing Date, Buyer obtains
knowledge of a breach of any of Seller’s representations, warranties or
covenants contained in this Agreement (other than (i) matters for which Buyer
has provided a Title Objection pursuant to Section 6.8, or (ii) pursuant to a
supplement delivered by Seller pursuant to Section 6.10), Buyer shall notify
Seller in writing of such information (the “Breach Notice”) within three
Business Days of such discovery or on the day prior to the Closing Date,
whichever is earlier. The Breach Notice shall contain reasonable details
regarding the alleged breach and Buyer’s good faith estimate of the potential
Losses associated with such breach.
     Section 6.4 Right of Entry.
          (a) Buyer hereby acknowledges that any access to the Refinery and any
other Assets of the Company utilized by Buyer or any representative, consultant,
lender or other Person acting by or on behalf of Buyer or its lenders
(“Diligence Representative”) shall be at the sole risk, cost and expense of
Buyer. Buyer shall and shall ensure that each Diligence Representative complies
with all safety and similar requirements customarily imposed by the Company on
its properties. Before and after the Closing, Buyer shall assume and indemnify,
defend and hold harmless the Seller Indemnitees from and against any and all
claims for personal injury, death, disease, illness or property damage arising
out of Buyer’s or any Diligence Representative’s entry upon or access to the
Refinery and any other assets of the Company and all Losses incurred by the
Seller Indemnitees with respect to each such claim. Additionally, any inspection
or investigation conducted by Buyer or its Diligence Representatives shall be
conducted in accordance with Law, including any Environmental Law, applicable
Refinery rules and regulations (including those related to health, safety,
security and the environment) and in such manner as not to unreasonably
interfere with the Refinery or any other Assets of the Company. Buyer shall not
be entitled to conduct any invasive testing or environmental assessments or any
other sampling (including air sampling) or testing of soil or ground or surface
water at, or under, any real property associated with the Refinery or any other
Assets of the Company, without the prior written consent of Seller, Buyer being
limited to the review of

34



--------------------------------------------------------------------------------



 



Execution Copy
Seller’s or its Affiliate’s records or any other publicly available materials or
information with regard to these matters.
          (b) Before any Diligence Representative is permitted to engage in any
activities within the Refinery, Buyer shall (or shall cause the applicable
Diligence Representative to) provide proof or otherwise attest that the
following types and minimum amounts of insurance coverage are in effect and
cover the activities of such Diligence Representative:

         
A. 1
  1. Worker’s Compensation   As required by applicable law
 
  2. Employer’s Liability    $100,000 each accident
 
       
B.
  Commercial General Liability: (Buyer shall be entitled to self insure up to
$5,000,000)    $1,000,000 Combined Single Limit endorsed to cover (i)
contractual liability Bodily Injury and Property Damage assumed under this
Agreement, (ii) products liability, and (iii) completed operations
 
       
C.
  Automobile Liability Coverage: endorsed to cover all owned, non-owned and
hired vehicles   $1,000,000 Combined Single Limit Bodily Injury and Property
Damage Combined
 
       
D.
  Umbrella Liability in excess of A.2., B. & C. Endorsed to provide a drop-down
endorsement in the event underlying limits are exhausted by claims. (Not
required for Diligence Representatives whose scope of work is limited to low
risk activities distant from Refinery operational areas.)    $10,000,000
Combined Single Limit Bodily Injury and Property Damage Combined

Buyer shall furnish (or cause to be furnished) to Seller a certificate of
insurance evidencing that the above minimum coverages are in effect. All
policies shall contain a waiver of subrogation clause in favor of the Seller
Indemnitees. All policies except A.1 above shall be endorsed to name the Seller
Indemnitees as additional insureds. The certificate of insurance shall further
specify that all coverages are primary over (and not contributory with or
secondary to) any insurance carried by the Seller Indemnitees for their own
account. Such insurance shall be endorsed with a standard cross liability clause
in favor of the Seller Indemnitees. Such insurance shall cover the actions of
all Diligence Representatives. The certificate of insurance shall state
 

1   Not required for individual Diligence Representatives who have no employees.

35



--------------------------------------------------------------------------------



 



Execution Copy
that Seller shall be provided not less than thirty (30) days prior written
notice of any cancellation or material adverse change with respect to any of the
policies.
Notwithstanding anything to the contrary contained in this Agreement, the
provisions of this paragraph shall survive the Closing and any cancellation or
termination of this Agreement. The insurance required under this paragraph shall
operate independent and apart from Buyer’s indemnification obligations under
this Agreement.
     Section 6.5 Condition of the Company’s Assets. In consummating the purchase
and the sale of the Shares contemplated hereunder, Buyer acknowledges that it
will become the owner of the Company and the indirect owner of the Assets, and
that, except for the express representations and warranties of Seller and the
Company contained in this Agreement, BUYER ACCEPTS SUCH ASSETS IN THEIR AS-IS,
WHERE-IS, CONDITION, WITH ALL FAULTS, WITHOUT ANY EXPRESS OR IMPLIED COVENANT,
WARRANTY AS TO TITLE, CONDITION (INCLUDING ANY ENVIRONMENTAL CONDITION),
MERCHANTABILITY, PERFORMANCE, FITNESS (BOTH GENERALLY AND FOR ANY PARTICULAR
PURPOSE) OR OTHERWISE (WHICH WARRANTIES SELLER HEREBY EXPRESSLY DISCLAIMS), OR
RECOURSE.
     Section 6.6 Access to Information; Confidentiality.
     (a) Subject to Section 6.4, during the period prior to the Closing, Seller
and the Company shall (i) provide to Buyer and its Diligence Representatives
reasonable access during normal business hours, and in a manner that will not
unreasonably disrupt the operation of the Business, to Seller’s and the
Company’s properties, books, contracts, commitments, personnel and records
directly and exclusively related to the Company, the Assets and the operation of
Business and (ii) furnish promptly to Buyer, at Buyer’s expense, a copy of such
information concerning the business, properties, assets, liabilities, financial
condition, operations, results of operations and personnel of the Company as
Buyer may from time to time reasonably request; provided, however, that access
to and copies of such information may be limited, if necessary, by applicable
Laws. Buyer shall hold, and shall cause its employees, representatives, agents
and Affiliates to hold, any nonpublic information obtained from Seller or the
Company in confidence to the extent required by, and in accordance with the
provisions of, the Confidentiality Agreement. Seller shall hold, and shall cause
its respective employees, representatives, agents and Affiliates to hold, any
nonpublic information obtained from Buyer in confidence to the extent required
by, and in accordance with the provisions of, the Confidentiality Agreement.
     (b) Seller agrees that, for a period of two years following the Closing
Date, Seller will hold, and will use commercially reasonable efforts to cause
their respective employees, accountants, counsel, consultants, advisors, agents
and Affiliates to hold, in confidence, unless compelled to disclose by judicial,
administrative or other legal process, by other requirements of Law, by rules of
an applicable stock exchange or as disclosed in a legal proceeding brought by a
party hereto to enforce its rights or in the exercise of its remedies hereunder,
all proprietary and confidential documents and information of or concerning
Buyer, the Company or the Business or Assets, except to the extent that such
information is or becomes generally available

36



--------------------------------------------------------------------------------



 



Execution Copy
to the public other than as a direct result of the disclosure of any such
information by Seller or its Affiliates after the Closing Date.
     Section 6.7 Notification of Certain Matters. Each of Seller and the
Company, on the one hand, and Buyer, on the other hand, shall give prompt
written notice to the other of (i) any material notice or other communication
from any Governmental Authority in connection with this Agreement or the
transactions contemplated hereby, (ii) any Claim commenced or threatened in
writing against, relating to or involving or otherwise affecting it, that
materially relates to the consummation of the transactions contemplated hereby,
and (iii) any change that would reasonably be expected to have a Material
Adverse Effect (in the case of the Company), or would reasonably be expected to
materially and adversely affect the ability of Seller, the Company or Buyer
perform its obligations under this Agreement and the Other Agreements to which
it is a party.
     Section 6.8 Title Matters.
          (a) Seller shall endeavor to cause the Title Company to issue, within
fifteen (15) days after the Execution Date, commitments (the “Title
Commitments”) for one or more Title Policies to be issued by the Title Company
with respect to each parcel of Owned Real Property and Leased Real Property
together with copies of all instruments identified therein as creating
Exceptions. Buyer shall have the right to make objections (“Title Objections”)
to any easements, covenants, restrictions, Liens, encumbrances, tenancies and
other exceptions identified in the Title Commitments as affecting title to the
applicable parcel of Owned Real Property or Leased Real Property (collectively,
the “Exceptions”), except for any Exceptions which constitute Permitted Liens,
such Title Objections to be made in writing and delivered to Seller and the
Title Company within the later of (i) fifteen (15) days following Buyer’s
receipt of the Title Commitments or June 15, 2008. Seller shall have the right,
but not the obligation, to cure (or cause to be cured, including by way of
express title insurance or its equivalent) any Exceptions constituting Title
Objections, such cure to be effected not later than ten (10) days following
Seller’s receipt of the Title Objections (the “Cure Period”); provided, however,
that in the event a mortgage, deed of trust or other similar monetary lien
secured by the Owned Real Property or Leased Real Property and placed on the
Owned Real Property or Leased Real Property by or at the request of the Company
or any Affiliate of the Company (collectively a “Mortgage Lien”) affects all or
any portion of the Company’s interest in the Owned Real Property or Leased Real
Property, on or before Closing, Seller or the Company shall cause all such
Mortgage Liens to be satisfied in a manner which is sufficient to cause them to
no longer affect title to the Owned Real Property and Leased Real Property, and
the Owned Real Property and Leased Real Property shall be conveyed free and
clear of all such Mortgage Liens, and such Mortgage Liens shall in no event
constitute, or be deemed to constitute, a Permitted Lien. If Seller elects not
to, fails, or is unable for any other reason to cure any Exceptions constituting
Title Objections during the Cure Period, Buyer shall have the right, within five
(5) Business Days following the expiration of the Cure Period and as Buyer’s
sole and exclusive remedy in such event, to either (i) waive in writing its
Title Objections with respect to such Exceptions, or (ii) terminate this
Agreement by written notice to Seller, in which event Seller shall return the
Deposit (together with all interest or earnings thereon) to Buyer within five
(5) Business Days of receipt of Buyer’s notice of termination. If Buyer fails to
terminate this Agreement in accordance with clause (ii) of the immediately
preceding sentence within five (5) Business Days

37



--------------------------------------------------------------------------------



 



Execution Copy
of receipt of Seller’s notice described in the immediately preceding sentence,
then Buyer shall be deemed to have waived all Title Objections which have not,
as of such time, been cured, and all Exceptions forming the basis for such
uncured Title Objections shall become Permitted Liens and set forth in
Section 1.1(a) of the Disclosure Schedules.
          (b) Each Title Policy shall insure good and marketable fee simple
title to the Owned Real Property and valid and enforceable leasehold interests
in the Leased Real Property in the Company for an amount determined by Buyer in
its sole but reasonable discretion (subject to any limitations imposed on the
Title Company by applicable Law and underwriting requirements) and subject to
Permitted Liens and the standard printed exceptions in the promulgated Title
Policy form; provided, that Buyer may cause the Title Company, at Buyer’s sole
cost and expense, to issue any available endorsement or to otherwise limit or
cause the removal of such standard printed exceptions. Provided that Seller will
not thereby incur any liabilities in excess of those incurred by Seller under
this Agreement, Seller agrees to reasonably cooperate with Buyer in executing
any documents reasonably requested by the Title Company which may be necessary
to issue the Title Policies, including providing any factually true affidavit
reasonably requested by the Title Company or Buyer to evidence the payment or
satisfaction of any Liens and removal of the standard printed exceptions in the
promulgated Title Policy form, to evidence the payment of any Taxes affecting
the Owned Real Property or the Leased Real Property, to certify any of the
representations set forth in Section 4.3(a), or to evidence the satisfaction of
any other matter which Buyer may be required to establish in order to obtain the
Title Policy or any endorsement thereto.
          (c) Seller shall not be obligated to provide any new or updated
surveys of any of the Real Property Interests; however, Seller agrees to
reasonably cooperate with Buyer and its Diligence Representatives prior to
Closing to permit Buyer to attempt to procure one or more aerial photographs of
the Refinery on which the boundaries of the Owned Real Property and Leased Real
Property shall be overlayed together with those easements and other encumbrances
reasonably requested by the Buyer which are capable of being located and plotted
without setting or specifically locating pins at the Refinery (the “Surveys”) as
Buyer deems necessary, all at Buyer’s sole risk, cost and expense. In the event
that this transaction does not close, provided that the Company has received a
copy of the Surveys, Seller agrees to reimburse Buyer for the cost of the
Surveys.
          (d) Within 45 days following the Execution Date, Seller shall prepare
and deliver to Buyer a Section 6.8(d) of the Disclosure Schedules which shall
set forth to the Knowledge of Seller a list of the pipeline easements, rights of
way, servitudes and licenses which the Company or any Affiliate of the Company
owns and which serve the Refinery, provided however, Seller makes no
representation that the list of the pipeline easements, rights of way,
servitudes and licenses will be without gaps or defects based on the lack of a
survey.
     Section 6.9 Independent Investigation. EXCEPT FOR THE REPRESENTATIONS AND
WARRANTIES EXPRESSLY MADE BY SELLER IN THIS AGREEMENT OR IN ANY CERTIFICATE
DELIVERED PURSUANT HERETO, BUYER ACKNOWLEDGES AND AGREES THAT: (A) THERE ARE NO
REPRESENTATIONS, WARRANTIES, STATEMENTS, ASSURANCES OR GUARANTEES MADE BY SELLER
OR ANY OF ITS AFFILIATES, EXPRESS OR

38



--------------------------------------------------------------------------------



 



Execution Copy
IMPLIED, AS TO (I) THE COMPANY’S ASSETS, OR (II) THE LIABILITIES, BUSINESS,
RESULTS OF OPERATIONS, CONDITION (FINANCIAL, ENVIRONMENTAL OR OTHERWISE) OR
PROSPECTS RELATING TO THE BUSINESS, AND THAT IN MAKING ITS DECISION TO ENTER
INTO THIS AGREEMENT AND TO CONSUMMATE THE PURCHASE OF THE SHARES, BUYER HAS
RELIED AND WILL RELY SOLELY UPON ITS OWN INDEPENDENT INVESTIGATION,
VERIFICATION, ANALYSIS AND EVALUATION; (B) SELLER DISCLAIMS ALL LIABILITY AND
RESPONSIBILITY FOR ANY OTHER REPRESENTATION, WARRANTY, STATEMENT OR INFORMATION
ORALLY OR IN WRITING MADE OR COMMUNICATED TO BUYER INCLUDING ANY OPINION,
INFORMATION OR ADVICE WHICH MAY HAVE BEEN PROVIDED TO BUYER BY OR ON BEHALF OF
SELLER, THE COMPANY OR ANY AFFILIATES OF SELLER, INCLUDING (I) ANY MODELS
PROVIDED BY SELLER OR ITS AFFILIATES, WHICH HAVE BEEN PROVIDED FOR ILLUSTRATION
PURPOSES ONLY, (II) ANY OTHER INFORMATION PROVIDED IN THE CONFIDENTIAL
INFORMATION MEMORANDUM DATED JANUARY, 2008, AS SUPPLEMENTED TO THE DATE OF THIS
AGREEMENT, (III) ANY CORRESPONDENCE FROM SELLER OR JP MORGAN OR ANY OF THEIR
RESPECTIVE REPRESENTATIVES OR AFFILIATES, (IV) ANY PRESENTATION BY THE
MANAGEMENT OF SELLER OR ITS AFFILIATES, AND (V) ANY INFORMATION MADE AVAILABLE
TO BUYER, OR STATEMENTS MADE TO BUYER, DURING SITE OR OFFICE VISITS, IN ANY DATA
ROOM OR MANAGEMENT PRESENTATION; (C) NEITHER SELLER NOR ANY AFFILIATE, AGENT, OR
REPRESENTATIVE OF SELLER HAS MADE, AND SELLER HEREBY EXPRESSLY DISCLAIMS AND
NEGATES, ANY IMPLIED OR EXPRESS WARRANTY OF MERCHANTABILITY, FITNESS (BOTH
GENERALLY AND FOR A PARTICULAR PURPOSE), OR CONFORMITY TO MODELS OR SAMPLES AND
ANY OTHER REPRESENTATION OR WARRANTY, EXPRESS, STATUTORY OR IMPLIED, RELATING TO
THE COMPANY’S ASSETS; AND (D) SELLER MAKES NO REPRESENTATIONS OR WARRANTIES WITH
RESPECT TO THE USE OR CONDITION (INCLUDING ENVIRONMENTAL USE OR CONDITION), THE
PRESENCE OR ABSENCE OF HAZARDOUS MATERIALS AT, ON, UNDER OR FROM ANY PORTION OF
THE REFINERY OR THE COMPANY’S OTHER ASSETS, COMPLIANCE WITH APPLICABLE STATUTES,
LAWS, CODES, ORDINANCES, REGULATIONS OR REQUIREMENTS RELATING TO LEASING,
ZONING, SUBDIVISION, PLANNING, LAND USE, BUILDING, FIRE, SAFETY, HEALTH OR
ENVIRONMENTAL MATTERS, COMPLIANCE WITH COVENANTS, CONDITIONS AND RESTRICTIONS
(WHETHER OR NOT OF RECORD), OTHER INTERNATIONAL, NATIONAL, REGIONAL, FEDERAL,
STATE, PROVINCIAL OR LOCAL REQUIREMENTS OR OTHER STATUTES, LAWS, CODES,
ORDINANCES, REGULATIONS OR REQUIREMENTS, INCLUDING ENVIRONMENTAL HEALTH AND
SAFETY LAWS AND PERMITS.
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, SELLER MAKES NO REPRESENTATION
OR WARRANTY REGARDING ANY THIRD PARTY BENEFICIARY RIGHTS OR OTHER RIGHTS WHICH
BUYER MIGHT CLAIM UNDER ANY STUDIES, REPORTS, TESTS OR ANALYSES PREPARED BY ANY
THIRD PARTIES FOR SELLER OR ANY OF ITS AFFILIATES OTHER THAN

39



--------------------------------------------------------------------------------



 



Execution Copy
COMPANY (SHOULD THE CLOSING OCCUR), EVEN IF THE SAME WERE MADE AVAILABLE FOR
REVIEW BY BUYER OR ITS AGENTS, REPRESENTATIVES OR CONSULTANTS.
BUYER EXPRESSLY ACKNOWLEDGES AND AGREES THAT BUYER SHALL INDEMNIFY AND HOLD THE
SELLER INDEMNITEES HARMLESS AGAINST ALL CLAIMS AND LOSSES CAUSED BY BUYER’S
CLAIMING OR ATTEMPTING TO EXERCISE ANY RIGHTS (WHETHER AS A THIRD PARTY
BENEFICIARY OR OTHERWISE) UNDER, ANY STUDIES, REPORTS, TESTS OR ANALYSES
PREPARED BY ANY THIRD PARTIES FOR SELLER OR ANY OF ITS AFFILIATES.
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, BUYER EXPRESSLY ACKNOWLEDGES
AND AGREES THAT NONE OF THE DOCUMENTS, INFORMATION OR OTHER MATERIALS PROVIDED
TO BUYER AT ANY TIME OR IN ANY FORMAT BY SELLER OR ANY OF ITS AFFILIATES
CONSTITUTE LEGAL ADVICE, AND BUYER (i) WAIVES ALL RIGHTS TO ASSERT THAT IT
RECEIVED ANY LEGAL ADVICE FROM SELLER, ANY OF SELLER’S AFFILIATES, OR ANY OF
THEIR RESPECTIVE EMPLOYEES, AGENTS, REPRESENTATIVES OR COUNSEL, OR THAT IT HAD
ANY SORT OF ATTORNEY-CLIENT RELATIONSHIP WITH ANY OF SUCH PERSONS, AND
(ii) AGREES TO INDEMNIFY AND HOLD HARMLESS THE SELLER INDEMNITEES AGAINST ANY
SUCH ASSERTION MADE BY OR ON BEHALF OF ANY OF BUYER’S AFFILIATES.
     Section 6.10 Supplement to Disclosure Schedules. Seller may from time to
time prior to the Closing, by written notice to Buyer, supplement or amend the
Disclosure Schedules to correct any matter that would constitute a breach of any
representation or warranty of Seller in Article III or Article IV. For purposes
of determining whether Buyer’s conditions set forth in Section 8.3 have been
fulfilled, the Disclosure Schedules shall be deemed to include only that
information contained therein on the Execution Date and shall be deemed to
exclude all information contained in any supplement or amendment thereto. If
Closing occurs, then any matters disclosed to Buyer pursuant to any supplement
or amendment after the Execution Date and prior to the Closing shall be deemed
to be waived by Buyer, and Buyer shall not be entitled to make a claim thereon
under this Agreement (including pursuant to Article XI) or otherwise. If,
however, Buyer is obligated to close and the Closing shall occur, then any
matter disclosed to Buyer pursuant to any supplement or amendment provided by
Seller after the Execution Date and prior to the Closing shall not be deemed to
be waived by Buyer, and Buyer shall be entitled to make a Claim thereon under
this Agreement (including pursuant to ARTICLE XI) or otherwise. Further, if
Buyer obtains Knowledge of any matter hereunder prior to the Closing and the
Closing shall occur, any waiver or non-waiver of any related Claim will be
handled in the same manner as such matters are handled with respect to any
supplement or amendment to Seller Disclosure Schedule (e.g., they will be waived
only if Buyer is not obligated (but elects) to close).
     6.11 Finalization of Certain Other Agreements. From the Execution Date,
Seller and Buyer shall negotiate diligently and in a commercially reasonable
manner in order to agree, prior to Closing, upon final versions of (i) Exhibit A
to the Transition Services Agreement, (ii) the schedules to the Offtake
Agreement, (iii) Part II of the Feedstock and Product Inventory Sales

40



--------------------------------------------------------------------------------



 



Execution Copy
     Agreement, and (iv) the Crude Supply Agreement. Seller and Buyer agree that
such final versions shall be substantially consistent with the versions attached
hereto.
     6.12 Finalization of Lender Document. Seller agrees to cooperate with Buyer
and Buyer’s lenders in a commercially reasonable manner to finalize a form of
agreement among Seller and such lenders in substantially the form set forth in
Section 6.12 of the Disclosure Schedules, it being understood that Seller shall
not be required to agree to any deviations from such form other than those
necessary to correctly describe the lender parties, the loan transactions and
any other factual matters recited therein.
     6.13 Recordation of Environmental Agreement. Prior to Closing Seller shall
prepare and record a memorandum of the Environmental Agreement (or such other
instrument as may be necessary and appropriate based upon the advice of Seller’s
Louisiana counsel) (the “Environmental Agreement Declaration”) in the
appropriate public records of St. Landry Parish, Louisiana, the sole purposes of
which shall be to (i) provide public notice of the existence of the
Environmental Agreement, and (ii) make the Environmental Agreement a covenant
running with the title to the Owned Real Property, such that all obligations of
the Company thereunder become binding upon all owners of the Owned Real Property
and other persons having any interest therein and enforceable by Valero and its
successors ands assigns. Seller agrees to provide a copy of the Environmental
Agreement Declaration to Buyer for Buyer’s review prior to recording and to
cooperate with Buyer to incorporate any changes reasonably requested by Buyer
prior to recording, but if Seller and Buyer are unable to agree on any changes,
Seller shall nevertheless have the right to record the Environmental Agreement
Declaration prior to Closing so long as the version recorded has no other
purposes and effects no other changes to the Environmental Agreement other than
those set forth in clauses (i) and (ii) of the first sentence of this
Section 6.13.
ARTICLE VII
POST-CLOSING COVENANTS; TAX AND EMPLOYEE MATTERS
     Section 7.1 Retention of Employees.
          (a) Continued Employment.
               (i) Buyer shall cause the Company to continue to employ each
Employee (excluding Long-Term Inactive Employees, except as set forth in
Section 7.1(a)(iii)), subject to the severance provisions in Section 7.7.
               (ii) Seller shall assume or retain responsibility and liability,
if any, for all Long-Term Inactive Employees, except to the extent that any
Long-Term Inactive Employee becomes re-employed by the Company under
Section 7.1(a)(iii), and Buyer shall assume and retain responsibility and
liability, if any, for any Short-Term Inactive Employees, except to the extent
the Seller may be responsible for providing long-term disability benefits with
respect to the disability of any Post-Closing Employee in any case in which the
onset of the disability occurred on or prior to the Closing. Any such Short-Term
Employee who then becomes eligible for long-term disability benefits provided by
Seller as contemplated in the foregoing sentence shall in no event be considered
an Employee of the Seller after Closing and shall not otherwise

41



--------------------------------------------------------------------------------



 



Execution Copy
be eligible for any other benefits offered to eligible employees of Seller after
the Closing. Moreover, such individual shall not be considered a Long-Term
Inactive Employee as defined herein.
               (iii) Long-Term Inactive Employees. Buyer shall cause the Company
to re-employ each Long-Term Inactive Employee on the date such employee is able
to return to work, provided such return to work is within twelve (12) months of
the initial date of disability. Notwithstanding any provision herein to the
contrary, upon re-employment, each such employee shall be considered a
Post-Closing Employee for all purposes herein and shall no longer be considered
a Long-Term Inactive Employee.
               (iv) The provisions of this Section 7.1(a) do not create any new
or additional right or expectation of continued employment for Employees.
          (b) Employment Data. Seller shall, as soon as practicable after the
Execution Date, provide Buyer with such employment data with respect to the
Employees as Buyer may reasonably request, including the name, title, date of
hire, social security number, employment history (including years of service),
and current salary, bonus and incentive opportunity, accrued and used vacation,
sick or short-term disability pay, exempt or non-exempt status, and the job
grade of each Employee.
          (c) Orderly Transition. Each Employee who continues employment with
the Company after the Closing as described above is referred to herein as a
“Post-Closing Employee”.
          (d) Employment Terms Assurances. Buyer shall cause benefits to be
provided to the Post-Closing Employees (as a group) for a period of at least
12 months beginning on the Closing Date (unless earlier terminated for cause)
pursuant to employee benefit plans maintained or to be established by Buyer or
an Affiliate of Buyer as of the Closing Date or as of the expiration of the
transition period as contemplated under the Transition Services Agreement, as
applicable (“Buyer’s Plans”). The terms of the Buyer’s Plans, as well as the
compensation terms applicable to such Post-Closing Employees (as a group), shall
be, in the aggregate, reasonably comparable to those offered by the Company,
Seller or Seller’s Affiliates, as applicable, to such Post-Closing Employees
prior to the Closing Date.
          (e) Retention Bonuses. In connection with Seller’s sale of the Shares
to Buyer, Seller has agreed to make retention bonus payments to certain
Employees who are eligible on the scheduled payment dates. Section 7.1(e) of the
Disclosure Schedules sets forth (A) a list of the Employees who will be eligible
for retention bonuses if they are still employed on the Closing Date, (B) the
requirements such Employees must meet in order to maintain eligibility, (C)
bonus payment amounts (expressed as a percentage of salary) and (D) a payment
schedule for bonus payment installments. As more particularly set forth in the
schedule, retention bonus payments will be made to eligible Employees who
continue employment with the Company on an uninterrupted basis for the
applicable time periods.

42



--------------------------------------------------------------------------------



 



Execution Copy
               (i) The retention bonuses will be paid to eligible Employees on
the following schedule: (a) 50% upon Closing and (b) 50% on the 6-month
anniversary of the Closing.
               (ii) Seller shall make the first payment of 50% of the retention
bonuses to eligible Employees who qualify upon Closing. Buyer shall make, or
cause the Company to make, the remaining payment to eligible Employees who
qualify on the applicable payment date. Seller shall reimburse Buyer (or the
Company, if requested by Buyer) for such payments to such Employees in
accordance with the provisions set forth below.
               (iii) With respect to the post-Closing retention bonus payments,
Seller shall:
(1) provide Buyer (or the Company) with a list of the eligible Employees with
their name, social security number, normal base salary in effect on the Closing
Date, and the amount of the remaining payment of such retention bonuses;
(2) subject to Buyer (or the Company) providing Seller an estimate of the
retention bonus payment expected to come due at least 15 days prior to the date
such payment is due, provide advance funding to Buyer (or the Company, as
requested by Buyer) for the estimated payments no later than one day prior to
disbursement by Buyer (or the Company) to the eligible Employees; and
(3) reimburse Buyer (or the Company, as requested by Buyer) for the employer’s
portion of the FICA taxes applicable to the remaining installment payment.
               (iv) Buyer shall (or shall cause the Company to):
(1) provide Seller with an estimate of the second installment payment due to
eligible Employees no later than 15 days prior to the date such payment is due;
(2) provide Seller with a reconciliation of the total estimated installment
payment and the actual installment payment, including detailed documentation of
such actual payments;
(3) remit to Seller, within 15 days after the date the second installment
payment is due, any advance funding received from Seller in excess of actual
payments, or invoice Seller for any amounts due to Buyer (or the Company, as
requested by Buyer) within 15 days after such amounts are due; and

43



--------------------------------------------------------------------------------



 



Execution Copy
(4) provide the following notation on statements provided to eligible Employees
with the second installment payment: “Retention installment is funded by
Valero.”
     Section 7.2 Service Recognition for Post-Closing Employees. Except as
provided in this Section 7.2, Buyer shall ensure that all of Buyer’s Plans in
which the Post-Closing Employees participate after the Closing recognize the
years of service with the Company and/or its Affiliates and predecessor
employers prior to the Closing of any such Post-Closing Employees (such past
service as reflected in the employment data furnished to Buyer pursuant to
Section 7.1) for eligibility and vesting purposes to the same extent as such
Post-Closing Employee was entitled, before the Closing, to credit for such
service under any similar Seller’s Plans, but Buyer shall have no obligation to
recognize such years of service for benefit accrual purposes.
     Section 7.3 Pension Plan Coverage.
          (a) On and after the Closing, Post-Closing Employees shall become
participants in a tax-qualified pension plan maintained or to be established by
Buyer or an Affiliate of Buyer as of the Closing Date (“Buyer’s Pension”) with
full credit for eligibility and vesting purposes (but not for benefit accrual)
for service with the Company and/or its Affiliates and predecessor employers
prior to the Closing as provided for in Section 7.2. As of the Closing Date,
Post-Closing Employees who are participants in the Valero Energy Corporation
Pension Plan (“Seller’s Pension Plan”) shall be fully vested in their accrued
benefits under Seller’s Pension Plan.
          (b) Buyer shall permit each Post-Closing Employee to elect on the
Closing Date (or as soon thereafter as reasonably practicable) a direct rollover
of his or her eligible rollover distributions under the Valero Energy
Corporation Thrift Plan (“Seller’s Savings Plan”) to a tax-qualified deferred
contribution plan maintained or to be established by Buyer or an Affiliate of
Buyer as of the Closing Date (the “Buyer’s Savings Plan”). Any such rollovers
shall be made to the Buyer’s Savings Plan in cash or plan loans. Seller
represents, covenants and agrees with respect to the Seller’s Savings Plan, and
Buyer represents, covenants and agrees with respect to the Buyer’s Savings Plan,
that, as of each date of a rollover described in this paragraph, such plan
(i) is intended to satisfy the requirements of Section 401(a) and (k) of the
Code and (ii) will have received, or an application will be timely filed for, a
favorable determination letter from the Internal Revenue Service regarding such
qualified status. Buyer will have no obligation with respect to amounts
attributable to Seller’s Savings Plan other than acceptance of the rollovers
requested by Post-Closing Employees. Seller shall take (or shall cause its
Affiliates to take) any action required to ensure that Post-Closing Employees
who are participants in the Seller’s Savings Plan shall be fully vested in their
accounts in the Seller’s Savings Plan.
     Section 7.4 Welfare Plan Coverage.
          (a) With respect to each Post-Closing Employee who elects to
participate in Buyer’s Welfare Plans following the transition period as
contemplated under the Transition Services Agreement, Buyer shall, to the extent
allowed under Buyer’s Welfare Plans, waive any

44



--------------------------------------------------------------------------------



 



Execution Copy
pre-existing condition exclusions to coverage, any evidence of insurability
provisions, any active at work requirement and any waiting period or service
requirements that did not exist or had been waived or otherwise satisfied under
Seller’s Welfare Plans, provided the Post-Closing Employee enrolls within a
reasonable period of time after first becoming eligible to enroll.
          (b) Post-Closing Employees shall be eligible to continue to
participate in Seller’s flexible spending plan (“Seller’s FSP”) following the
Closing as contemplated under the Transition Services Agreement. Thereafter,
Buyer shall establish a flexible spending plan or allow Post-Closing Employees
to participate in an existing flexible spending plan (“Buyer’s FSP”) and Buyer
and Seller agree to determine appropriate transition strategy for outstanding
balances held by Post-Closing Employees under Seller’s FSP and the reimbursement
of claims thereunder to the extent necessary.
     Section 7.5 Post-Retirement Welfare Benefits. Seller and its Affiliates
shall be responsible for all post-retirement medical, dental and life insurance
(“Retiree Welfare Benefit”) coverage for any Employees or eligible former
employees who do not become Post-Closing Employees.
     Section 7.6 Other Benefits.
          (a) Buyer shall cause the Company to honor the Post-Closing Employees
accrued vacation entitlement, except for any carry over or banked amount.
Promptly following the Closing Date, Seller shall pay Post-Closing Employees for
vacation the Post-Closing Employees have carried over or banked from prior years
up to and including the Closing Date. At the beginning of the calendar year next
succeeding the Closing Date (i.e., calendar 2009), Post-Closing Employees shall
be covered by Buyer’s vacation schedule going forward but with recognition of
past service to determine vacation entitlement levels. Within 30 days after the
Closing, Seller will provide to Buyer a list of the accrued vacation entitlement
for the Post-Closing Employees. Within 30 days after the Closing Date, year 2008
earned and accrued vacation liabilities of Post-Closing Employees will be
calculated as follows: the days during 2008 that Seller owned the Shares will be
calculated, as will the number of days Buyer will own the Shares. Fractions will
be calculated in which the numerators will be the number of days during 2008
that Seller owned the Shares, and the number of days during 2008 that Buyer will
own the Shares, respectively, and the denominators will be the number of days in
year 2008. These fractions will be multiplied by the number of eligibility hours
of vacation entitlement (not including carried over or banked vacation) for
Post-Closing Employees on the Closing Date, whether already taken or not. The
resulting calculation will yield the number of hours of vacation attributable to
the account of both Buyer and Seller. To the extent the total actual remaining
vacation entitlement (not including carried over or banked vacation hours) to be
taken in 2008 by Post-Closing Employees is greater than the total number of
vacation hours attributable to Buyer, Seller will pay Buyer the dollar amount of
the difference as an adjustment to Net Working Capital. To the extent that the
total actual remaining vacation entitlement (not including carried over or
banked vacation hours) to be taken in 2008 by Post-Closing Employees is less
than the total number of vacation hours attributable to Buyer, Buyer will pay
Seller the dollar amount of the difference as an adjustment to Net Working
Capital. This dollar amount will be calculated by multiplying the total number
of vacation hours (by which the total actual remaining vacation entitlement less
carried over or banked vacation hours to be taken in 2008 exceeds (or is less

45



--------------------------------------------------------------------------------



 



Execution Copy
than) the total number of vacation hours attributable to Buyer or Seller in
2008) by the average hourly rate (based on an individual-by-individual rate
analysis) or the average staff employee rate (based on an
individual-by-individual rate analysis).
          (b) Seller agrees to (or shall cause its Affiliates to agree to)
(i) fully vest any stock options and shares of restricted stock granted to
Post-Closing Employees who would otherwise forfeit those awards as a result of
this transaction under the Valero Energy Corporation 2003 Employee Stock
Incentive Plan and the 1997 Stock Option Plan, and (ii) permit all such options
to be exercised for one year following the Closing Date, except to the extent
the option expires earlier.
          (c) Seller agrees to pay (or cause its Affiliates to pay) to eligible
Post-Closing Employees at the time of Closing a pro rata portion of any bonuses
payable for 2008 based on the number of days prior to the Closing that the
Post-Closing Employees were covered under Valero’s bonus plan, such payments to
be based on targeted bonus amounts for such employees under Valero’s bonus plan.
          (d) Buyer agrees to reimburse Post-Closing Employees for tuition
payments incurred by such Employees after the Closing for courses that began
before the Closing, but only if such courses qualified for reimbursement under
Seller’s Educational Assistance plan.
     Section 7.7 Liabilities and Indemnities.
          (a) Post-Closing Severance. Until the first anniversary of the Closing
Date, Buyer shall provide severance in accordance with Section 7.7(a) of the
Disclosure Schedules for Post-Closing Employees terminated by the Company or any
of its Affiliates (other than terminations for cause). Buyer and the Company
shall be responsible for, and Buyer shall indemnify the Seller Indemnitees from
and against all Losses arising out of the notification or other requirements of
the Worker Adjustment and Retraining Notification Act of 1988, as amended (the
“WARN Act”), with respect to Post-Closing Employees after the Closing. However,
Seller shall be responsible for, and shall indemnify the Buyer Indemnitees from
and against all Losses arising out of the notification or other requirements of
the WARN Act with respect to Employees who do not become Post-Closing Employees,
whether or not the termination occurs prior to, on, or after the Closing.
          (b) Workers’ Compensation. Seller shall be responsible for workers’
compensation claims with respect to any Post-Closing Employee if the incident or
alleged incident giving rise to the claim occurred at or prior to the Closing.
Buyer and the Company shall be responsible for any workers’ compensation claims
with respect to any Post-Closing Employee if the incident or alleged incident
giving rise to the claim occurs after the Closing. In the event of doubt as to
the date of the occurrence of the incident or alleged incident, Buyer shall
process the claim. With respect to all workers’ compensation or similar claims
(hereinafter “Compensation Claims”) filed with an appropriate agency by or on
behalf of any Post-Closing Employee (such employees are, for purposes of this
paragraph, hereinafter collectively referred to as “Claiming Employee”), or by
the spouse, dependent(s) or personal representative of such Claiming Employee
which is first filed after the Closing, (i) Seller shall process, defend and be
responsible for, and shall indemnify the Buyer Indemnitees from and against any
such

46



--------------------------------------------------------------------------------



 



Execution Copy
Compensation Claim if the incident or alleged incident giving rise to the claim
is alleged to have occurred on or prior to the Closing, (ii) Buyer shall
process, defend and be responsible for, and shall indemnify the Seller
Indemnitees from and against any such Compensation Claim if the incident or
alleged incident giving rise to the claim is alleged to have occurred subsequent
to the Closing, and (iii) in the event any such Compensation Claim is filed
after the Closing and the incident or alleged incident giving rise to the claim
is alleged to have occurred both prior and subsequent to the Closing, Buyer
shall, in consultation with Seller and taking into account Seller’s reasonable
suggestions, process such claim (and Seller shall reimburse Buyer for its
allocable portion of the reasonable cost of defense), and the liability for such
claim as between the parties shall be based upon the length of exposure to such
incident or alleged incident while employed by the Company before and after the
Closing. Thus, as between the parties, the proportionate share of liability
shall equal a fraction the denominator of which shall be the Claiming Employee’s
total length of exposure to such incident or alleged incident, and the numerator
of which shall be in the case of Buyer, the Claiming Employee’s total length of
exposure while employed after the Closing, and in the case of Seller, the
Claiming Employee’s total length of exposure while employed prior to the
Closing.
     Section 7.8 No Third Party Beneficiaries. No provision of Section 7.1
through Section 7.7 shall create any third-party beneficiary rights in any
Person, including any employee or former employee (and any beneficiaries,
dependents or representatives thereof) of the Company, Seller or Buyer or any of
their respective Affiliates, and no provision of Section 7.1 through Section 7.7
shall create such third-party beneficiary rights in any Person in respect of any
benefits that may be provided, directly or indirectly, under any employee
benefit plan or arrangement of Buyer or its Affiliates, and nothing herein shall
be construed an amendment to any employee benefit plan or arrangement.
     Section 7.9 Insurance.
          (a) Seller and Buyer acknowledge that Seller participates in a program
of property and liability insurance coverage for itself and its Affiliates. This
program has been designed to achieve a coordinated risk-management package for
Seller and all of its Affiliates. The program consists of various types of
policies including: (a) policies issued to Seller or its predecessors;
(b) policies issued directly to Affiliates by one of Seller’s wholly-owned
insurance companies (“Seller Captive Insurers”); and (c) policies issued to
Affiliates by one of the Seller Captive Insurers that may or may not be
reinsured by third party insurers; and (d) policies issued under a fronting
arrangement policy (or its equivalent) by third party insurers that may or may
not be reinsured (including through a guarantee, indemnity, letter of credit or
similar undertaking) by Valero or its Affiliates. All of the insurance policies
through which the program of coverage is presently or has previously been
provided by or to Seller, its predecessors or Affiliates (including the Company)
are herein referred to collectively as the “Seller Policies.” It is understood
and agreed by Buyer that from and after the Closing:
               (i) No insurance coverage shall be provided under the Seller
Policies to Buyer or the Company;
               (ii) Any and all policies insured or reinsured by any of the
Seller Captive Insurers which, but for this provision, would have insured the
Refinery shall be deemed

47



--------------------------------------------------------------------------------



 



Execution Copy
terminated, commuted and cancelled ab initio as to the Refinery, the Business,
Buyer and its Affiliates (including the Company), but without prejudice to
Seller’s and its Affiliates’ rights thereunder; and
               (iii) No claims regarding any matter whatsoever, whether or not
arising from events occurring prior to the Closing, shall be made by Buyer or
the Company against or with respect to any of the Seller Policies, regardless of
their date of issuance.
          (b) Buyer shall procure, pay for and maintain in effect its own
policies of insurance with respect to the Business and the Refinery and shall
indemnify and defend Seller and its Affiliates against, and shall hold them
harmless from, any Losses arising out of claims made after the Closing against
any of the Seller Policies by the Company, Buyer, any Affiliate of Buyer or any
Person claiming to be subrogated to Buyer’s or any of its Affiliates’ rights.
Such indemnity shall cover, without limitation, any claim by an insurer for
reinsurance, retrospective premium payments, prospective premium increases or
any other restitution or funding requirements attributable to any such claim or
policy requirements.
          (c) Notwithstanding the foregoing provisions of this Section 7.9,
prior to Closing, Seller shall procure, at Seller’s expense, a Pollution Legal
Liability Policy, similar to the AIG Environmental Specimen Policy set forth in
Section 7.9 of the Disclosure Schedules, naming Company and Buyer as the named
insureds and providing $25 million in coverage, subject to a $1 million
self-insured retention (assumed by Company and Buyer), with a policy period of
10 years. Coverage grants that will be procured will be similar to the following
coverages on the specimen policy, “Coverage A — On-site Clean-up of Pre-Existing
Conditions”, “Coverage C — Third-Party Claims for On-site Bodily Injury and
Property Damage”, “Coverage D — Third-Party Claims for Off-site Clean-up
Resulting from Pre-Existing Conditions”, and “Coverage F — Third-Party Claims
for Off-site Bodily Injury and Property Damage”. Company and Buyer shall waive
all rights of subrogation against Seller and its Affiliates under such policy,
and such policy shall not constitute one of the Seller Policies.
     Section 7.10 Specified Litigation. With respect to any Retained Litigation
the outcome of which would reasonably be expected to materially and adversely
affect the Company, the Business, the Assets or Buyer (“Specified Litigation”),
Seller will respond in good faith to Buyer’s reasonable requests for information
or consultation with respect thereto. Seller will not consent to the entry of
any judgment or enter into any settlement with respect to any Specified
Litigation without the prior written consent of Buyer (not to be unreasonably
withheld) if the judgment or proposed settlement would reasonably be expected to
materially and adversely affect the Company or Buyer; provided, however, that
Seller may consent to the entry of any judgment or enter into any settlement
with respect to any Specified Litigation without Buyer’s consent if the sole
relief provided in any such entry of judgment or settlement is monetary damages
that are paid in full by Seller. Buyer will respond in good faith to Seller’s
reasonable requests for information and consultation with respect to Retained
Litigation, and Buyer will cause the Company to promptly join in the execution
of any settlement agreements or similar documentation related to Retained
Litigation reasonably requested by Seller, on the condition that such execution
will not result in a waiver by Buyer of any of Seller’s indemnification
obligations under Section 11.2 of this Agreement.

48



--------------------------------------------------------------------------------



 



Execution Copy
     Section 7.11 Tax Matters.
          (a) In the case of any taxable period that includes (but does not end
on) the Closing Date (a “Straddle Period”), the amount of any Taxes (other than
property taxes) of the Company for the portion of the Straddle Period that
relates to the Pre-Closing Tax Period shall be determined based on an interim
closing of the books as of the closing of business on the Closing Date, and the
amount of property taxes of the Company for the portion of the Straddle Period
that relates to the Pre-Closing Tax Period shall be deemed to be the amount of
such tax for the entire taxable period, multiplied by a fraction, the numerator
of which is the number of days in the taxable period ending on the Closing Date,
and the denominator of which is the number of days in such Straddle Period.
Notwithstanding anything to the contrary herein, any franchise tax paid or
payable with respect to the Company shall be allocated to the taxable period
during which the income, operations, assets or capital comprising the base of
such tax is measured, regardless of whether the right to do business for another
taxable period is obtained by the payment of such franchise tax.
          (b) For all taxable periods that end on or before the Closing Date,
Seller shall prepare and file separate state and local Tax Returns for the
Company in jurisdictions requiring separate reporting from the Company and shall
cause the income (loss) of the Company to be included in such Tax Returns in
accordance with the relevant Tax Law, and Seller or Seller’s Affiliate shall
cause the income (loss) of the Company to be included in the consolidated
federal income Tax Return or combined or consolidated state and local Tax
Returns in which it is a member in accordance with the relevant Tax Law. All
such Tax Returns shall be prepared at the expense of Seller and filed in a
manner consistent with prior practice, except as required by a change in Tax Law
or the interpretation of substantial authority previously relied upon by Seller.
Buyer shall cause the Company to file all other separate Tax Returns, or shall
include the Company in its combined or consolidated income Tax Returns, and
shall include the income (loss) of the Company in such Tax Returns attributable
to the remaining time in the Straddle Period following the Pre-Closing Tax
Period, in accordance with the relevant Tax Law.
          (c) Seller shall assume and be liable for, and shall pay to the
relevant Taxing Authority when due, and shall indemnify and hold harmless the
Buyer Indemnitees from and against, all Taxes of the Company to the extent
relating to any Pre-Closing Tax Period and all Taxes of any member of a Relevant
Group or any other Tax of a person other than the Company for which the Company
is liable for Pre-Closing Tax Periods, by agreement or otherwise; provided that,
as a convenience to Seller, if the Company is required under the relevant Tax
Law to pay such Taxes directly to the relevant Taxing Authority, Seller shall
pay an amount equal to such Taxes directly to the Company not less than 10 days
before such Taxes are due, and Buyer shall cause the Company to pay such Taxes
on a timely basis. Notwithstanding the foregoing, (A) any estimated property
taxes with respect to the Assets or the Company with respect to the portion of
the Straddle Period relating to the Pre-Closing Tax Period shall be included in
Current Liabilities and reflected in the calculation of Net Working Capital, and
Buyer shall cause the Company to pay, and shall be liable and responsible for
the payment of, such property taxes to the relevant Taxing Authority, (B) if the
actual amount of such property taxes for the period identified in (A) above is
determined to be greater than the amount included in Current Liabilities and
reflected in the calculation of Net Working Capital, Seller shall be liable and
responsible for the amount of such deficiency, and (C) if the actual amount of
such property

49



--------------------------------------------------------------------------------



 



Execution Copy
taxes is determined to be less than the amount included in Current Liabilities
and reflected in the calculation of Net Working Capital, Buyer shall be liable
and responsible for causing the Company to return to Seller the amount of such
excess. Buyer shall be liable for, and shall indemnify and hold harmless the
Seller Indemnitees from and against, any Taxes imposed on or incurred by the
Company or any of its Affiliates attributable to any taxable period beginning
after the Closing Date, and the portion, determined as described in
Section 7.11(a), of the Straddle Period beginning after the Closing Date.
          (d) Each of Buyer, on the one hand, and Seller, on the other hand (the
“Tax Indemnified Person”), shall notify the chief tax officer (or other
appropriate person) of Seller or Buyer, as the case may be (the “Tax
Indemnifying Person”), in writing within ten (10) days of receipt by the Tax
Indemnified Person of written notice of any pending or threatened audits,
adjustments, claims, examinations, assessments or other proceedings (a “Tax
Audit”) which are likely to affect the liability for Taxes of such other party
and shall thereafter keep the Tax Indemnified Person reasonably informed about
the progress of such Tax Audit and consult in good faith with such person
concerning strategic decisions with respect to such Tax Audit to the extent such
decisions could affect such person. If the Tax Indemnified Person fails to give
such timely notice to the other party, it shall not be entitled to
indemnification for any Taxes arising in connection with such Tax Audit to the
extent such failure to give timely notice adversely affects the other party’s
right to participate in the Tax Audit.
     If such Tax Audit relates to any taxable period, or portion thereof, ending
on or before the Closing Date or for any Taxes for which only Seller would be
liable to indemnify Buyer under this Agreement, Seller shall have the option, at
its expense, to control the defense and settlement of such Tax Audit. If such
Tax Audit relates to any taxable period, or portion thereof, beginning after the
Closing Date or for any Taxes for which only Buyer would be liable under this
Agreement, Buyer shall, at its expense, control the defense and settlement of
such Tax Audit to the extent that such Tax Audit relates to Taxes for which
Buyer or the Company is liable.
     If such Tax Audit relates to Taxes for which both Seller and Buyer could be
liable under this Agreement, to the extent practicable, such Tax items will be
distinguished and each party will have the option to control the defense and
settlement of those Taxes for which it is so liable. If such Tax Audit relates
to a taxable period, or portion thereof, beginning on or before and ending after
the Closing Date and any Tax item cannot be identified as being a liability of
only one party or cannot be separated from a Tax item for which the other party
is liable, Seller, at its expense, shall have the option to control the defense
and settlement of the Tax Audit, provided that such party defends the items as
reported on the relevant Tax Return and provided further that no such matter
shall be settled without the written consent of both Buyer and Seller, not to be
unreasonably withheld.
     Any party whose liability for Taxes may be affected by a Tax Audit shall be
entitled to participate at its expense in such defense and to employ counsel of
its choice at its expense and shall have the right to consent to any settlement
of such Tax Audit (not to be unreasonably withheld) to the extent that such
settlement would have an adverse effect with respect to a period for which that
party is liable for Taxes, under this Agreement or otherwise.

50



--------------------------------------------------------------------------------



 



Execution Copy
          (e) Buyer shall not and shall not permit its Affiliates or
Subsidiaries, including the Company, to take any action on or after the Closing
Date which could increase any Seller’s liability for Taxes (including any
liability of Seller to indemnify Buyer for Taxes under this Agreement) provided,
however, that this Section 7.11(e) shall not apply to any such action to which
Seller has consented in writing (which consent may be withheld in the sole
discretion of Seller), or with respect to which Buyer and Seller determine
jointly (after consultation in good faith) such action to be required by Law.
          (f) Buyer agrees to pay to Seller any refund received (whether by
payment, credit, offset or otherwise, and together with any interest thereon)
after the Closing by Buyer or its Affiliates or Subsidiaries, including the
Company, in respect of any Taxes for which Seller is liable or required to
indemnify Buyer. Buyer shall cooperate with Seller and Seller’s Affiliates, at
Seller’s expense, in order to take all necessary steps to claim any such refund.
Any such refund received by Buyer or its Affiliates or Subsidiaries or the
Company shall be paid to Seller within thirty (30) days after such refund is
received. Buyer agrees to notify Seller within ten (10) days following the
discovery of a right to claim any such refund and upon receipt of any such
refund. Buyer agrees to claim any such refund as soon as possible after the
discovery of a right to claim a refund and to furnish to Seller, at Seller’s
expense, all information, records and assistance reasonably necessary to verify
the amount of the refund or overpayment.
          (g) Buyer and Seller shall cooperate fully, as and to the extent
reasonably requested by the other party, in connection with the filing of Tax
Returns pursuant to this Section 7.11 and any audit, litigation or other
proceeding with respect to Taxes. Such cooperation shall include the retention
and (upon the other party’s request) the provision of records and information
that are reasonably relevant to any such audit, litigation or other proceeding
and making employees available on a mutually convenient basis to provide
additional information and explanation of any material provided hereunder.
Seller agrees, and Buyer agrees to cause the Company (A) to retain all books and
records with respect to Tax matters pertaining to the Company relating to any
taxable period beginning before the Closing Date until the expiration of the
applicable statute of limitations (and, to the extent notified by Buyer or
Seller, any extensions thereof) of the respective taxable periods, and to abide
by all record retention agreements entered into with any taxing authority, and
(B) to give the other party reasonable written notice prior to transferring,
destroying or discarding any such books and records and, on receipt of such
notice, if the other party so requests, Seller shall, or Buyer shall cause the
Company to, allow the other party to take possession of such books and records.
Buyer and Seller further agree, upon request, to use their commercially
reasonable efforts to obtain any certificate or other document from any
Governmental Authority or any other Person as may be necessary to mitigate,
reduce or eliminate any Tax that could be imposed (including with respect to the
transactions contemplated hereby). Buyer and Seller further agree upon request,
to provide the other party with all information that either party may be
required to report pursuant to Code Section 6043 and all Treasury Regulations
thereunder.
          (h) All tax-sharing agreements or similar agreements with respect to
or involving the Company shall be terminated as of the Closing Date and, after
the Closing Date, the Company shall not be bound thereby or have any liability
thereunder.

51



--------------------------------------------------------------------------------



 



Execution Copy
          (i) All transfer, documentary, sales, use, stamp, registration and
other such Taxes, and all conveyance fees, recording charges and other fees and
charges (including any penalties and interest) incurred in connection with the
consummation of the sale of the Shares and the transactions contemplated by the
Feedstock and Product Inventory Sales Agreement shall be paid by Buyer when due,
and Buyer will file all necessary Tax Returns and other documents with respect
to all such Taxes, fees and charges, and, if required by Law, Seller will join
in the execution of any such Tax Returns and other documentation.
          (j) Buyer shall make, and Seller shall join Buyer in making, an
election under Section 338(h)(10) of the Code (and any corresponding elections
under state, local, or foreign tax law) (collectively, a “338(h)(10) Election”)
with respect to the purchase and sale of the Shares hereunder. Buyer shall take
(or cause to be taken) all necessary and appropriate actions to effect and
preserve a timely 338(h)(10) Election. Buyer shall be responsible for the
preparation and filing of all forms and documentation required in connection
with the 338(h)(10) Election and shall provide Seller with a draft Form 8023 (or
other like form) for review and execution a reasonable time before the deadline
for filing such form. Seller agrees to execute and timely deliver to Buyer any
such properly completed forms for filing by Buyer. The parties hereto shall
cooperate fully with each other and make available to each other such Tax data
and other information as may be reasonably required by Buyer or Seller in order
to timely file the 338(h)(10) Election.
          (k) The parties shall reasonably cooperate in allocating the Purchase
Price and the liabilities of the Company (plus other relevant items or
consideration properly includible in the deemed sales price for Tax purposes) to
the assets of the Company for all purposes (including Tax and, to the extent
possible under GAAP, financial accounting purposes) immediately following
completion of the Net Working Capital Payment as reasonably determined by the
parties based upon the methodology specified in the Code (including Section 338
and Section 1060 of the Code and Treasury Regulations) for purposes of the
Section 338(h)(10) Election and any valuations Buyer may obtain from a third
party, upon which the parties wish to rely. Buyer shall make the initial
allocation described in this Section 7.11(k) and supply Seller with such
allocation, and any documentation underlying such allocation if requested by
Seller. Buyer shall prepare Form 8883 (and any form similar to such form under
state or local law) for potential inclusion with the federal income (or state or
local) Tax Return of the Company (or the consolidated or combined Tax Returns of
which the Company, Buyer and Seller are members). Buyer, the Company and Seller,
if Seller agrees with the allocation, shall file all Tax Returns and information
reports in a manner consistent with such allocation and shall not take any
position or action inconsistent therewith upon examination of any Tax Return;
provided, however, that if, in any audit of any Tax Return of Seller, the
Company or Buyer by a taxing authority, the fair market values are finally
determined to be different from the Form 8883, as adjusted, Buyer, the Company
and Seller may (but shall not be obligated to) take any position or action
consistent with the fair market values as finally determined in such audit.
          (l) Buyer and Seller agree that indemnification payments made under
this Agreement, including any payment under this Section 7.11, shall be treated
as Purchase Price adjustments for Tax purposes. In the event of a conflict
between the provisions of this Section 7.11 and any other provision of this
Agreement, this Section 7.11 shall control.

52



--------------------------------------------------------------------------------



 



Execution Copy
     Section 7.12 No Solicitation.
          (a) To the extent not prohibited by Law, for a period of 12 months
after the Closing, Buyer shall not, and shall not permit any of its Affiliates
to, hire, employ or engage, or seek to hire, employ or engage, any employee of
Seller or any of its Affiliates without the prior written consent of Seller,
which consent may be withheld in the sole discretion of Seller; provided, that
the provisions of this Section 7.12(a) shall not apply to general solicitations
not specifically targeted towards such employees, nor shall they apply to
Post-Closing Employees.
          (b) To the extent not prohibited by Law, for a period of 12 months
after the Closing, Seller shall not, and shall not permit any of its Affiliates
to, hire, employ or engage, or seek to hire, employ or engage, any employee of
Buyer or any of its Affiliates, including the Post-Closing Employees, without
the prior written consent of Buyer, which consent may be withheld in the sole
discretion of Buyer; provided, that the provisions of this Section 7.12(b) shall
not apply to general solicitations not specifically targeted towards such
employees.
     Section 7.13 Rail Cars.
          (a) Seller agrees to transfer or cause its Affiliates to transfer 20
pressure tank railcars (used for LPG transport) to the Company. This represents
the approximate number of such railcars currently used in connection with the
normal operation of the Assets and the Business. These railcars are leased by
Affiliates of the Company pursuant to various rail car leases and agreements
with respect thereto (“Rail Car Agreements”).
          (b) Beginning promptly after Closing, Seller’s Transportation group
will coordinate with a Company representative designated by Buyer to schedule
railcars from Seller’s or its Affiliates’ fleet into the Refinery as needed in
the ordinary course of business, and as such cars come into the Refinery they
will be identified as railcars to be assigned to the Company (“Qualifying Rail
Cars”), until such time as 20 such Qualifying Rail Cars have been identified.
Only railcars that are in serviceable condition when they arrive at the Refinery
will be used as Qualifying Rail Cars. As Qualifying Rail Cars are identified,
Seller or its appropriate Affiliate and Buyer shall deliver to the counterparty
of each Rail Car Agreement covering such Qualifying Rail Cars a letter:
(i) requesting the release of such Qualifying Rail Cars under the applicable
Rail Car Agreement, and (ii) the further lease by such counterparty to the
Company of such Qualifying Rail Cars. Once a Qualifying Rail Car becomes fully
assigned to the Company, it will become a “Company Rail Car”.
          (c) Until such time as the parties complete the paperwork and secure
the necessary counterparty consents to complete the assignment of the Qualifying
Rail Cars to the Company, Seller shall, or shall cause its Affiliates to, allow
the Company to use the Qualifying Rail Cars on a temporary subleased basis (the
“Loaned Cars”) such that, at any time, the total number and types of Company
Rail Cars and Loaned Cars equals the number and types identified as Qualifying
Rail Cars. Buyer shall cause the Company to reimburse Seller for all lease
payments and other associated costs, payments or fees (including repair and
maintenance costs) arising under the applicable Rail Car Agreements with respect
to the use by the Company of the related Loaned Cars. Buyer may elect to
discontinue the use of any Loaned Car by written notice to Seller, in which
case, upon return of such Loaned Car to Seller, Buyer shall no longer

53



--------------------------------------------------------------------------------



 



Execution Copy
be responsible for any payments, costs or fees related thereto, and Seller shall
not be responsible for providing a replacement Loaned Car. Buyer acknowledges
and agrees that Seller may substitute other equivalent rail cars for Loaned
Cars, so long as the substituted rail cars meet the criteria to be Qualifying
Rail Cars. The parties hereto agree to (or to cause their applicable Affiliates
to) work together in a commercially reasonable manner to manage the transition
of the Loaned Cars hereunder.
          (d) Notwithstanding anything contained herein to the contrary,
Seller’s sole obligations under this Agreement with respect to Third Person
Consents necessary for the assignment to the Company of the Qualifying Rail Cars
shall be the delivery by Seller to the counterparties thereto of the letters
described in Section 7.13(b) above and Seller’s joinder in the execution of any
documentation reasonably and customarily required by the counterparties to
effectuate or otherwise document such assignments. Buyer shall be obligated to
negotiate with the lessors of such Rail Car Agreements or Qualifying Rail Cars
in a commercially reasonable manner in an effort to enter into leases covering
the Qualifying Rail Cars as soon as possible following Closing. Buyer and Seller
shall cooperatively endeavor to complete the assignment of all Qualifying Rail
Cars (including any substitutes therefor made in accordance with the provisions
of Section 7.13(b)) as promptly as reasonably possible after Closing, but in all
events within 12 months after Closing. Seller shall not be obligated to provide
any Loaned Cars more than 12 months following Closing, unless and only to the
extent that Buyer’s failure to complete the assignment of all Qualifying
Railcars (and substitutes therefor, as applicable) is the result of Seller’s
failure to comply with its obligations under this Section 7.13.
          (e) Buyer shall indemnify, defend and hold harmless the Seller
Indemnitees against any and all Losses arising from the use or misuse after the
Closing by Buyer or its Affiliates (including, after the Closing, the Company)
of the Loaned Cars pursuant to this Section 7.13.
     Section 7.14 Third Person Consents Not Obtained at or Before Closing.
          (a) Notwithstanding anything to the contrary in this Agreement, this
Agreement shall not constitute an agreement to assign any Seller Contract or any
benefit arising under or resulting from such Seller Contract if an attempted
assignment thereof, without a required Third Person Consent or Authorization,
would constitute a breach of such Seller Contract or other contravention of the
rights of such third party, would be ineffective with respect to any party to an
agreement concerning such Seller Contract, would violate or otherwise is not
permitted by Law or would in any way adversely affect the rights of Seller or,
upon transfer, of the Company under or in respect of such Seller Contract. If
any transfer or assignment by Seller to, or any assumption by the Company of,
any interest in, or obligation under, any Seller Contract, requires any Third
Person Consent or Authorization, then no such assignment or assumption shall be
made without such Third Person Consent or Authorization being obtained. To the
extent any Seller Contract may not be assigned to the Company by reason of the
absence of any such Third Person Consent or Authorization, the Company shall not
be required to assume any obligations arising under such Seller Contract;
provided, however, that upon the receipt of any such Third Person Consent or
Authorization after the Closing, such Seller Contract shall be assigned to the
Company and the Company shall assume such Seller Contract.

54



--------------------------------------------------------------------------------



 



Execution Copy
          (b) If any such Third Person Consent or Authorization is not obtained
prior to the Closing Date, Seller shall, to the extent not prohibited by the
terms of any applicable Seller Contract or Law and until the receipt of such
Third Person Consent or Authorization, hold the Seller Contract, subject to such
Third Person Consent or Authorization, together with any proceeds therefrom, in
trust for the Company, and Seller and the Company shall cooperate (each at its
own expense) in any mutually acceptable, lawful and reasonable arrangement under
which the Company shall obtain, to the extent practicable, the economic rights
and benefits under such Seller Contract with respect to which the Third Person
Consent or Authorization has not been obtained in accordance with this
Agreement. Such reasonable arrangement may include the entering into of a
subcontract, sublicense, sublease or other similar arrangement between Seller
and the Company. During the period from Closing until such Third Person Consent
or Authorization is obtained, Seller will use commercially reasonable efforts to
enforce such Seller Contracts for the benefit of the Company, on the condition
that the Company shall bear all costs and expenses (including legal expenses)
related to such enforcement. If the Company is able to receive the economic
rights and benefits under such Seller Contract, such economic rights and
benefits shall constitute an Asset, and the liabilities and obligations, if any,
related to such economic rights and benefits under such Asset shall constitute
liabilities and obligations of the Company, as applicable. Seller’s obligations
under this Section 7.14(b) shall expire as of the second anniversary of the
Closing Date.
          (c) This Section 7.14 shall not apply to any Third Person Consents or
Authorizations related to rail cars, which are covered by Section 7.13.
     Section 7.15 Multi-Site Contracts.
          (a) The Company may be a party to, or otherwise authorized to utilize,
certain “master” contracts and agreements and which pertain to multiple
refineries and facilities owned by Seller and its Affiliates in addition to the
Refinery (each, a “Multi-Site Contract” and collectively, the “Multi-Site
Contracts”). Some of those Multi-Site Contracts may constitute Seller Contracts
or Material Company Contracts. With respect to all Multi-Site Contracts, Buyer
acknowledges and agrees that the Company shall not be entitled to remain or
become a party thereto, or otherwise make use thereof, after Closing, and it is
Seller’s intention to terminate all Multi-Site Contracts as to the Company
effective as of Closing. Notwithstanding such termination, the Company shall be
obligated to honor any work releases, purchase commitments or other similar
commitments made by them under any Multi-Site Contracts prior to Closing, but
not yet fully performed or satisfied as of Closing, so long as such commitments
were not made in violation of Seller’s obligations under Section 6.1. To the
extent a Multi-Site Contract by its terms is not terminable as to the Company,
Buyer covenants and agrees to (i) negotiate diligently and in good faith with
the counterparty(ies) to such Multi-Site Contract in an effort to enter into a
new agreement between such counterparty(ies) and the Company as promptly as
possible following Closing, and (ii) until such new agreement becomes effective,
honor the terms of the Multi-Site Contract and not make any elective purchases
or other elective commitments thereunder. Buyer acknowledges that the terms and
conditions of Multi-Site Contracts that relate to other facilities of Seller and
its Affiliates other than the Refinery (including rate sheets and other
commercial terms and conditions covering such other facilities) are confidential
and proprietary information of Seller and its Affiliates, and Buyer shall
destroy any such information it may inadvertently obtain, and shall not use such
information for any purpose. Without

55



--------------------------------------------------------------------------------



 



Execution Copy
limiting any of Buyer’s other indemnification obligations under this Agreement,
Buyer shall indemnify, defend and hold harmless the Seller Indemnitees against
any and all Losses arising out of Buyer’s breach or utilization of any
Multi-Site Contract after Closing.
          (b) This Section 7.15 shall not apply to any Multi-Site Contracts
constituting Rail Car Agreements, which are covered by Section 7.13.
     Section 7.16 Owned and Leased Vehicles. Section 7.16 of the Disclosure
Schedules contains a list of all vehicles currently owned by Seller and used at
the Refinery (“Owned Vehicles”) and all vehicles currently leased by Seller
under fleet leases and used at the Refinery (“Leased Vehicles”). Prior to
Closing, Seller shall prepare and file the necessary paperwork to transfer title
to all Owned Vehicles to Company, with all transfer taxes, fees and other costs
and expenses associated with such title transfers to be borne by Seller. In
addition, Seller shall buy the Leased Vehicles out of their current leases and
prepare and file the necessary paperwork to transfer title to such Vehicles to
Company, with all costs and expenses associated therewith to be borne by Seller,
including all buyout payments and title transfer taxes and fees.
     Section 7.17 Further Assurances. Without limiting Section 6.2, Seller and
Buyer each agree that from time to time after the Closing Date they will execute
and deliver and will cause their respective Affiliates to execute and deliver
such further instruments, and take, and cause their respective Affiliates to
take, such other actions as may be reasonably necessary to carry out the
purposes and intents of this Agreement and the Other Agreements.
ARTICLE VIII
CLOSING CONDITIONS
     Section 8.1 Conditions to Obligations of Each Party Under this Agreement.
The respective obligations of Buyer and Seller to consummate the transactions
contemplated hereby shall be subject to the satisfaction at or prior to the
Closing of the following conditions, any or all of which may be waived by the
parties hereto, in whole or in part, to the extent permitted by Law:
          (a) Any waiting or review period applicable to the transactions
contemplated by this Agreement under applicable antitrust, trade regulation or
foreign investment Law and regulations, including but not limited to the HSR Act
and CFIUS, shall have expired or been terminated.
          (b) No temporary restraining order, preliminary or permanent
injunction or other judgment or order issued by any court of competent
jurisdiction or other statute, rule or legal restraint of a Governmental
Authority shall be in effect preventing the consummation of the transactions
contemplated hereby.
          (c) The Other Agreements shall be duly executed and delivered by each
other party thereto simultaneously with the Closing.
     Section 8.2 Additional Conditions to Seller’s Obligations. The obligations
of Seller to effect the transactions contemplated hereby shall be subject to the
satisfaction at or prior to

56



--------------------------------------------------------------------------------



 



Execution Copy
the Closing of the following conditions, any or all of which may be waived by
Seller, in whole or in part, to the extent permitted by Law:
          (a) Each of the representations and warranties of Buyer set forth in
this Agreement shall be true and correct (it being understood that, for purposes
of determining the accuracy of such representations and warranties, all
“Material Adverse Effect” qualifications and other materiality qualifications
contained in such representations and warranties shall be disregarded) as of the
Execution Date and as of the Closing Date as though made on and as of the
Closing Date (except that, in each case, representations and warranties that
speak as of a specified date shall have been true and correct only on such date)
except for failures that would not be reasonably expected to materially and
adversely affect the ability of Buyer to perform its obligations under this
Agreement and Seller shall have received a certificate of an executive officer
of Buyer, dated the Closing Date, to such effect.
          (b) Buyer shall have performed or complied in all material respects
with all agreements and covenants required by this Agreement to be performed or
complied with by it on or prior to the Closing Date, and Seller shall have
received a certificate of an executive officer of Buyer, dated the Closing Date,
to such effect.
          (c) All Third Person Consents and all Authorizations specified in
Section 3.3(b) of the Disclosure Schedules, the lack of which would reasonably
be expected to have a Material Adverse Effect, shall have been obtained.
     Section 8.3 Additional Conditions to Buyer’s Obligations. The obligations
of Buyer to effect the transactions contemplated hereby shall be subject to the
satisfaction at or prior to the Closing of the following conditions, any or all
of which may be waived by Buyer, in whole or in part, to the extent permitted by
Law:
          (a) Each of the representations and warranties of Seller set forth in
this Agreement shall be true and correct (it being understood that, for purposes
of determining the accuracy of such representations and warranties, all
“Material Adverse Effect” qualifications and other materiality qualifications
contained in such representations and warranties shall be disregarded) as of the
Execution Date and as of the Closing Date as though made on and as of the
Closing Date (except that, in each case, representations and warranties that
speak as of a specified date shall have been true and correct only on such date)
except for failures that would not be reasonably likely to have, individually or
in the aggregate, a Material Adverse Effect or materially or adversely affect
the ability of Seller to perform its obligations under this Agreement, and Buyer
shall have received a certificate of an executive officer of Seller, dated the
Closing Date, to such effect.
          (b) Seller shall have performed or complied in all material respects
with all agreements and covenants required by this Agreement to be performed or
complied with by it on or prior to Closing Date, and Buyer shall have received a
certificate of an executive officer of Seller, dated the Closing Date, to such
effect.
          (c) Each of the Third Person Consents specified in Section 8.3(c) of
the Disclosure Schedules shall have been obtained, or Seller shall, at Seller’s
cost and expense (but

57



--------------------------------------------------------------------------------



 



Execution Copy
with the reasonable and timely cooperation of Buyer), have provided alternative
contractual arrangements pursuant to which Buyer or the Company shall receive
the benefits of the underlying contract on the same terms and conditions as
presently provided to the Business which arrangements shall not be cancelable
without the prior written consent of Buyer.
          (d) Other than any Taking or Casualty (which are the subject of
Article IX), no Material Adverse Effect shall have occurred or be continuing
which would reasonably be expected to result in damages, deficiencies,
diminution in value, or losses, including loss of income or business disruption
losses, in excess of $50,000,000, excluding any such amounts which Seller is
obligated to pay or indemnify Buyer against under the terms of this Agreement.
ARTICLE IX
CASUALTY OR CONDEMNATION
     Section 9.1 Notice. In the event that, prior to the Closing Date, all or
any portion of the tangible Assets are damaged or destroyed by fire or other
casualty for which the associated repair or replacement costs could reasonably
be expected to exceed $3,000,000 (a “Casualty”) or taken by condemnation or
eminent domain or by agreement in lieu thereof with any Person or Governmental
Authority authorized to exercise such rights (a “Taking”), Seller shall promptly
notify Buyer thereof.
     Section 9.2 Repair or Replacement.
          (a) In the event of a Casualty or Taking between the Execution Date
and the Closing Date affecting the tangible Assets, Seller shall elect (i) to
repair or replace or make adequate provision for the repair or replacement of
the affected Asset at Seller’s cost prior to the Closing, in which case Buyer’s
obligation to effect the Closing shall not be affected, but the Closing Date
shall be deferred until three Business Days after repairs or replacement have
been completed and the affected Asset has been restored to performance
substantially comparable in all material respects to that prior to the Casualty
or Taking and/or (ii) to negotiate with Buyer to reduce the Purchase Price by an
amount agreed to by Seller and Buyer to reflect the cost to repair or replace
the affected Assets and the loss of income and associated business interruption
caused by customer and commercial disruption, as may be mutually agreed to by
Buyer and Seller (the “Repair Costs”), in which case, in the event of a Repair
Cost Dispute, the Closing Date and the Termination Date shall be deferred as
provided in Section 9.5. Notwithstanding the foregoing, the Seller’s election in
clause (i) of this Section 9.2(a) shall be unavailable and clause (ii) of this
Section 9.2(a) shall apply if the required repairs or replacements could
reasonably be expected to result in an extension of the Closing Date for more
than 45 days.
          (b) If Seller and Buyer agree on the Repair Costs within 15 days of
Buyer’s receipt of Seller’s notice of the Casualty or Taking (the “Repair
Negotiation Period”), Buyer’s obligation to effect the Closing shall not be
affected, but the Purchase Price shall be reduced by the Repair Costs so agreed.
          (c) If Seller and Buyer do not agree on the Repair Costs within the
Repair Negotiation Period (a “Repair Cost Dispute”), either party may request an
engineering company that shall be mutually agreed to by Buyer and Seller to
evaluate the affected Assets and deliver to

58



--------------------------------------------------------------------------------



 



Execution Copy
Buyer and Seller its written estimate of the Repair Costs (the “Third-Party
Estimate”) within 15 days after the end of the Repair Negotiation Period.
               (i) If the Third-Party Estimate is less than $100,000,000,
Buyer’s obligation to effect the Closing shall not be affected, but the Purchase
Price shall be reduced by the amount of the Third-Party Estimate and the parties
shall submit the Repair Cost Dispute to binding arbitration under the Dispute
Resolution Procedures after the Closing, with a post-Closing adjustment of the
Purchase Price equal to the difference between the Third-Party Estimate and the
finally-determined Repair Costs.
               (ii) If the Third-Party Estimate is equal to or greater than
$100,000,000, Buyer may elect, by giving Seller written notice of election
within 15 days of receipt of the Third-Party Estimate, to terminate this
Agreement (other than Section 6.6, Section 10.2, Section 11.6(c), Section 11.8,
Section 11.9, Section 11.10, Section 12.3 and Section 12.4, which shall continue
in effect) without further obligation to Seller, in which event Seller shall
return the Deposit (together with all interest or earnings thereon) to Buyer
within five Business Days of receipt of Buyer’s notice of termination.
     Section 9.3 Condemnation Awards. In the event of any reduction in the
Purchase Price in connection with a Taking at the Refinery, as provided in
Section 9.2(a), Buyer shall be entitled to collect from any condemnor the entire
award(s) that may be made in any such proceeding, without deduction, to be paid
out as follows: subject to actual receipt of such award(s) by Buyer, (a) Buyer
shall pay to Seller all such amounts, up to the amount of such Purchase Price
reduction, and (b) Buyer shall be entitled to retain the balance (if any) of
such award(s). Seller shall not settle any condemnation or eminent domain
proceeding relating to the Refinery without Buyer’s prior consent (which consent
shall not be unreasonably withheld, conditioned, or delayed).
     Section 9.4 Purchase Price Adjustment. Any adjustment of the Purchase Price
pursuant to Section 9.2(c) which is necessary to reflect a final determination
of Repair Costs after the Closing shall be made as follows: (a) an adjustment in
favor of Buyer shall be paid in cash by Seller; and (b) an adjustment in favor
of Seller shall be paid in cash to the extent the Purchase Price had been
reduced pursuant to this Article IX. Any such reduction, refund or payment shall
be made within five Business Days after such final determination.
     Section 9.5 Deferral of Closing Date and Termination Date. In the event of
a Repair Cost Dispute, the Closing Date and the Termination Date shall be
deferred until (a) three Business Days after receipt of the Third-Party
Estimate, or (b) if Seller elects the option in Section 9.2(a)(i), as provided
therein.
ARTICLE X
TERMINATION
     Section 10.1 Termination. This Agreement may be terminated at any time
prior to the Closing:
          (a) by mutual written consent of Seller and Buyer;

59



--------------------------------------------------------------------------------



 



Execution Copy
          (b) by Seller upon notice to Buyer, if any of the conditions in
Section 8.1 or Section 8.2 shall not have been fulfilled by the Closing Date or
shall have become incapable of fulfillment on or prior to the Termination Date
(other than through the failure of Seller to comply with its obligations under
this Agreement);
          (c) by Buyer upon notice to Seller, if any of the conditions in
Section 8.1 or Section 8.3 shall not have been fulfilled by the Closing Date or
shall have become incapable of fulfillment on or prior to the Termination Date
(other than through the failure of Buyer to comply with its obligations under
this Agreement); or
          (d) by Seller or Buyer upon notice to the other party, if the Closing
contemplated hereby shall not have occurred (other than through the failure of
any party seeking to terminate the Agreement to comply with its obligations
under this Agreement) on or before July 15, 2008 (the “Termination Date”);
provided, however, that if all the conditions in Section 8.1, Section 8.2 and
Section 8.3, other than termination or expiration of the waiting or review
periods under applicable antitrust, trade regulation or foreign investment Law
and regulations, including the HSR Act and CFIUS, have been satisfied or waived
as of the Termination Date, then the term “Termination Date” shall mean 120 days
after the Execution Date.
     Section 10.2 Liquidated Damages.
          (a) Notwithstanding anything to the contrary in this Agreement, the
parties acknowledge and agree that upon any termination by Seller pursuant to
Section 10.1(b) due to any of the conditions in Section 8.1(a), 8.1(c) (due to a
failure of Buyer to comply with its obligations under this Agreement) or
Section 8.2(a) or Section 8.2(b) having not been fulfilled or having become
incapable of fulfillment, Seller’s right to retain the Deposit pursuant to
Section 2.2 shall be the sole and exclusive remedy, including on account of
punitive damages, of Seller and its Affiliates against Buyer or any of its
Affiliates, stockholders, general partners, limited partners, members, managers,
directors, officers, employees or agents (collectively “Buyer Related Parties”)
for any and all Losses suffered in connection with any such termination, and in
such event the Deposit shall constitute liquidated damages and not a penalty. In
any other instance in which a Closing fails to occur for any reason whatsoever,
the maximum aggregate liability of the Buyer Related Parties to Seller and its
Affiliates related thereto shall not exceed $17,000,000; provided, however, that
(i) the foregoing shall not in any way limit Buyer’s indemnification obligations
under Section 6.4(a), (ii) the liability of any of Buyer’s insurers who have
provided the insurance required under Section 6.4(b), (iii) Buyer’s obligations
under the Confidentiality Agreement, or (iv) any of Seller’s rights under
Section 11.10, except that in such event Seller waives its right to seek
specific performance of Buyer’s obligation to close on the transactions
contemplated hereby.
          (b) Notwithstanding anything to the contrary in this Agreement, the
parties acknowledge and agree that upon any termination of this Agreement by
Buyer pursuant to any provision of this Agreement giving rise to a Deposit
Return Event, Buyer’s sole and exclusive remedies in such event shall be
(i) return of the Deposit plus all interest or earnings thereon in accordance
with the applicable provisions of this Agreement, and (ii) recovery of any
monetary damages available to Buyer under this Agreement, up to a maximum
payment of $17,000,000. Such remedies shall be the sole and exclusive remedies,
including on account of punitive

60



--------------------------------------------------------------------------------



 



Execution Copy
damages, of Buyer and is Affiliates against Seller or any of its Affiliates,
stockholders, general partners, limited partners, members, managers, directors,
officers, employees or agents (collectively “Seller Related Parties”) for any
and all Losses suffered in connection with any such termination, and such
amounts shall constitute liquidated damages and not a penalty. In any other
instance in which a Closing fails to occur for any reason whatsoever, the
maximum aggregate liability of the Seller Related Parties to Buyer and its
Affiliates related thereto shall not exceed $17,000,000; provided, however, that
the foregoing shall not in any way limit any of Buyer’s rights under
Section 11.10, including the right to seek specific performance of Seller’s
Closing obligations.
     Section 10.3 Effect of Termination. Except for Section 6.6, this Section
10.3, Section 11.6(c), Section 11.7, Section 11.8, Section 11.9, Section 11.10,
Section 12.3 and Section 12.4, this Agreement shall, upon termination hereof
pursuant to Section 10.1, forthwith become of no further force or effect and
(a) except as provided in this Section 10.3 and by Section 2.2, there shall be
no liability on the part of Seller, the Company or Buyer or any of their
respective Affiliates, or any of their respective officers or directors, to any
other party and (b) all rights and obligations of any party hereto shall cease;
provided, however, that, subject to Section 10.2, any such termination shall not
relieve Seller, the Company or Buyer from liability for any intentional and
material breach of this Agreement occurring prior to such termination. The
termination of this Agreement shall have no effect on the provisions of the
Confidentiality Agreement.
ARTICLE XI
INDEMNIFICATION AND REMEDIES
     Section 11.1 Survival. Subject to the limitations and other provisions of
this Agreement, the representations, warranties, covenants and agreements of the
parties hereto contained in this Agreement shall survive for the periods set
forth in Section 11.1 of the Disclosure Schedules. The provisions of Section 6.5
and Section 6.8 shall survive the Closing without limit as to time.
     Section 11.2 Indemnification Provisions for Benefit of Buyer.
          (a) If the Closing occurs, Seller shall indemnify, defend, save and
hold harmless the Buyer Indemnitees from and against any Losses actually
suffered or incurred by them arising out of or related to:
               (i) The breach of any representation or warranty of Seller
contained in this Agreement when made or at and as of the Closing Date (or at
and as of such different date or period specified for such representation or
warranty) as though such representation and warranty were made at and as of the
Closing Date (or such different date or period);
               (ii) the breach of any covenants or agreements of Seller
contained in this Agreement (other than with respect to (A) covenants or
agreements of Seller contained in Section 6.1 (which are covered by clause
(iii) below) and (B) the Retained Liabilities (which are covered by clause (iv)
below));

61



--------------------------------------------------------------------------------



 



Execution Copy
               (iii) the breach of any covenants or agreements of Seller
contained in Section 6.1 of this Agreement; and
               (iv) the Retained Liabilities.
No claim may be asserted nor may any action be commenced against Seller pursuant
to this Section 11.2(a) unless written notice of such claim or action is
received by Seller describing in reasonable detail the facts and circumstances
with respect to the subject matter of such claim or action, and with respect to
claims or actions based on the breach of representation or warranty, on or prior
to the date such representation or warranty ceases to survive as set forth in
Section 11.1; provided, however, that (i) no claim may be asserted nor may any
action be commenced by Buyer against Seller arising out of or related to a
breach of any representation, warranty or covenant of which Buyer had knowledge
on or prior to the Closing Date and for which Buyer failed to deliver a Breach
Notice in accordance with Section 6.3, and (ii) no claim may be asserted nor may
any action be commenced by Buyer against Seller arising out of or related to a
breach of any covenants or agreements of Seller contained in Section 6.1 of this
Agreement after the one (1) year anniversary of the Closing Date. If a Buyer
Indemnitee has recovered any Losses pursuant to one subsection of this
Section 11.2(a), such Buyer Indemnitee shall not be entitled to recover the same
Losses under another subsection of this Section 11.2(a).
          (b) No claim may be made against Seller for indemnification pursuant
to clauses (i), (ii) or (iii) of Section 11.2(a) with respect to any individual
action, occurrence or event subject to the indemnifications thereunder (or group
of related actions, occurrences or events) unless the aggregate Loss of the
Buyer Indemnitees with respect thereto exceeds $100,000 (nor shall any Loss
below such threshold be applied to or considered for purposes of calculating the
aggregate amount of the Buyer Indemnitees’ Losses). Further, no claim may be
made against Seller for indemnification pursuant to clauses (i) or (ii) of
Section 11.2(a), or pursuant to clause (iii) of Section 11.2(a) based upon
breaches of Seller’s covenants in Section 6.1(a)(ii) or (iii), unless the
aggregate amount of all Losses of the Buyer Indemnitees with respect to all such
claims shall exceed the Indemnification Deductible (after which Seller shall be
obligated only to indemnify the Buyer Indemnitees from and against aggregate
Losses in excess of the Indemnification Deductible. The maximum aggregate
amounts that Seller shall be required to pay pursuant to clauses (i), (ii) and
(iii) of Section 11.2(a) shall not exceed the amounts set forth in
Section 11.2(b) of the Disclosure Schedules, after which point Seller will have
no obligation to indemnify the Buyer Indemnitees from and against further such
Losses. In addition, Seller shall have as an affirmative defense to any claim
for indemnity under clauses (i) and (iii) of Section 11.2(a) arising out of or
related to a breach of any representation or warranty of Seller under ARTICLE
III or ARTICLE IV or a breach of Seller’s covenants under Section 6.1 that Buyer
had knowledge of such breach on or prior to the Closing Date. For the avoidance
of doubt, any Losses to be paid by Seller pursuant to Section 11.2(a)(iv) are
not subject to the limitations of this Section 11.2(b).
          (c) Except for the rights of indemnification provided in
Section 11.2(a), Buyer hereby waives and releases any Claim or cause of action
by Law or otherwise against Seller or its Affiliates regarding obligations and
liabilities of any nature whatsoever, including environmental matters that are
attributable to the Business, the Shares, or the Company, other

62



--------------------------------------------------------------------------------



 



Execution Copy
than claims of, or causes of action arising from, fraud, intentional
misrepresentation or intentional breach by Seller.
     Section 11.3 Provisions for Benefit of Seller.
          (a) If the Closing occurs, Buyer agrees to indemnify, defend, save and
hold harmless the Seller Indemnitees from and against any Losses actually
suffered or incurred by them arising out of or related to:
               (i) the breach of any representation or warranty of Buyer
contained in this Agreement when made or at and as of the Closing Date (or at
and as of such different date or period specified for such representation or
warranty) as though such representation and warranty were made at and as of the
Closing Date (or such different date or period);
               (ii) the breach of any covenants or agreements of Buyer contained
in this Agreement (other than with respect to employees and employee benefits,
Taxes, Loaned Cars and Multi-Site Contracts, which are covered by clauses
(v) through (viii) below, respectively);
               (iii) the Company Assumed Liabilities;
               (iv) the ownership of the Shares, the Company, or the Assets
after the Closing Date, or the operation of the Business after the Closing Date
(in each case excluding the Excluded Assets and the Retained Liabilities and to
the extent such Losses are not indemnifiable by Seller pursuant to
Section 11.2);
               (v) any liabilities, obligations and covenants of Buyer with
respect to employees and employee benefits as provided in Section 7.1 through
Section 7.7;
               (vi) any liabilities, obligations and covenants of Buyer with
respect to Taxes as provided in Section 7.11;
               (vii) any liabilities, obligations and covenants of Buyer with
respect to Loaned Cars as provided in Section 7.13; and
               (viii) any liabilities, obligations and covenants of Buyer with
respect to Multi-Site Contracts as provided in Section 7.15.
No claim may be asserted nor may any action be commenced against Buyer pursuant
to this Section 11.3 unless written notice of such claim or action is received
by Buyer describing in reasonable detail the facts and circumstances with
respect to the subject matter of such claim or action, and with respect to
claims or actions based on the breach of representation or warranty, on or prior
to the date such representation or warranty ceases to survive as set forth in
Section 11.1. If a Seller Indemnitee has recovered any Losses pursuant to one
subsection of this Section 11.3(a), such Seller Indemnitee shall not be entitled
to recover the same Losses under another subsection of this Section 11.3(a).
Seller and Buyer acknowledge and agree that, with respect to any failure by
Buyer to comply with its obligations with respect to Post-Closing Employees as
set forth in Section 7.1 through Section 7.7, Seller shall be entitled to
specific performance of

63



--------------------------------------------------------------------------------



 



Execution Copy

such obligations by Buyer and immediate injunctive relief, without the necessity
of proving the inadequacy of money damages as a remedy.

          (b) No claim may be made against Buyer for indemnification pursuant to
clause (i) or (ii) of Section 11.3(a): (i) with respect to any individual
action, occurrence or event subject to the indemnifications thereunder (or group
of related actions, occurrences or events) unless the aggregate Loss of Seller
Indemnitees with respect thereto exceeds $100,000 (nor shall any Loss below such
threshold be applied to or considered for purposes of calculating the aggregate
amount of Seller Indemnitees’ Losses) and (ii) unless the aggregate amount of
all Losses of Seller Indemnitees with respect to clause (i) and (ii) of
Section 11.3(a) shall exceed the Indemnification Deductible (after which Buyer
shall be obligated only to indemnify Seller Indemnitees from and against
aggregate Losses in excess of the Indemnification Deductible). The maximum
amount that Buyer shall be required to pay pursuant to clauses (i) and (ii) of
Section 11.3(a) in respect of all Losses by all Seller Indemnitees shall not
exceed $40,000,000, after which point Buyer will have no obligation to indemnify
Seller Indemnitees from and against further such Losses. For the avoidance of
doubt, any Losses to be paid by Buyer pursuant to Section 11.3(a)(iii),
Section 11.3(a)(iv), Section 11.3(a)(v), or Section 11.3(a)(vi) are not subject
to the limitations of this Section 11.3(b).
          (c) Except for the rights of indemnification provided in
Section 11.3(a), Seller hereby waives and releases any Claim or cause of action
by Law or otherwise against Buyer or its Affiliates regarding obligations and
liabilities of any nature whatsoever that are attributable to the Shares or the
Company, other than claims of, or causes of action arising from, fraud,
intentional misrepresentation or intentional breach by Buyer.
     Section 11.4 Indemnification Procedures; Matters Involving Third Parties.
          (a) A Seller Indemnitee or Buyer Indemnitee, as the case may be (for
purposes of this Section 11.4, an “Indemnified Party”), shall give the
indemnifying party under Section 11.2 and Section 11.3, as applicable (for
purposes of this Section 11.4, an “Indemnifying Party”), prompt written notice
of any matter which it has determined has given or could give rise to a right of
indemnification under this Agreement stating the amount of the Loss, if known,
and method of computation thereof, containing a reference to the provisions of
this Agreement in respect of which such right of indemnification is claimed or
arises; provided, however, that the failure to provide such notice shall not
release the Indemnifying Party from its obligations under this Article XI except
to the extent, and only to the extent, the Indemnifying Party is prejudiced by
such failure or to the extent the survival period, if applicable, expires
pursuant to Section 11.1 prior to the giving of such notice.
          (b) If any third party shall notify an Indemnified Party with respect
to any matter (a “Third-Party Claim”) that may give rise to a claim for
indemnification against the Indemnifying Party under this ARTICLE XI, then the
Indemnified Party shall promptly (and in any event within five Business Days
after receiving notice of the Third Party Claim) notify the Indemnifying Party
thereof in writing; provided, however, that the failure to provide such notice
shall not release the Indemnifying Party from its obligations under this ARTICLE
XI except to the extent, and only to the extent, the Indemnifying Party is
prejudiced by such failure.

64



--------------------------------------------------------------------------------



 



Execution Copy
          (c) The Indemnifying Party will have the right to assume and
thereafter conduct the defense of the Third-Party Claim with counsel of its
choice reasonably satisfactory to the Indemnified Party; provided, that the
Indemnifying Party will not consent to the entry of any judgment or enter into
any settlement with respect to the Third-Party Claim without the prior written
consent of the Indemnified Party (not to be unreasonably withheld) unless the
judgment or proposed settlement involves only the payment of money damages and
does not impose an injunction or other equitable relief upon the Indemnified
Party or would reasonably be expected to have a material adverse effect on the
Indemnified Party.
          (d) Unless and until the Indemnifying Party assumes the defense of the
Third Party Claim as provided in Section 11.4(c), the Indemnified Party may
defend against the Third-Party Claim in any manner it may reasonably deem
appropriate.
          (e) In no event will the Indemnified Party consent to the entry of any
judgment or enter into any settlement with respect to the Third-Party Claim
without the prior written consent of the Indemnifying Party (not to be
unreasonably withheld).
     Section 11.5 Determination of Losses. The Losses giving rise to any
indemnification obligation hereunder shall be reduced by any insurance proceeds
actually received by the Indemnified Party as a result of the events giving rise
to the claim for indemnification, net of any expenses related to the receipt of
such proceeds, including retrospective premium adjustments, if any. The amount
of the indemnity payment shall be computed by taking into account the timing of
the loss or payment, as applicable, at the Applicable Rate from the date the
Indemnified Party provides notice of the Loss to the Indemnifying Party until
the date paid. Upon the request of the Indemnifying Party, the Indemnified Party
shall provide the Indemnifying Party with information sufficient to allow the
Indemnifying Party to calculate the amount of the indemnity payment in
accordance with this Section 11.5. An Indemnified Party shall take all
reasonable steps to mitigate damages in respect of any claim for which it is
seeking indemnification and shall use reasonable efforts to avoid any costs or
expenses associated with such claim and, if such costs and expenses cannot be
avoided, to minimize the amount thereof; provided, that an Indemnified Party
shall have no obligation to make a claim for recovery against any insurer of
such Indemnified Party with respect to any such Losses.
     Section 11.6 Limitations on Liability.
          (a) BUYER ACKNOWLEDGES AND AGREES THAT, EXCEPT FOR FRAUD, INTENTIONAL
MISREPRESENTATION AND INTENTIONAL BREACH, THE REMEDIES SET FORTH IN ARTICLE VII,
ARTICLE X AND THIS ARTICLE XI, INCLUDING THE LIABILITY LIMITS AND SURVIVAL
PERIODS SET FORTH ABOVE AND THE DISCLAIMERS SET FORTH IN SECTION 6.5 AND SECTION
6.8, ARE INTENDED TO BE, AND SHALL BE, THE EXCLUSIVE REMEDIES OF THE BUYER
INDEMNITEES WITH RESPECT TO ANY ASPECT OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT.
          (b) SELLER ACKNOWLEDGES AND AGREES THAT, EXCEPT FOR FRAUD, INTENTIONAL
MISREPRESENTATION AND INTENTIONAL BREACH, THE REMEDIES SET FORTH IN ARTICLE VII,
ARTICLE X AND THIS ARTICLE

65



--------------------------------------------------------------------------------



 



Execution Copy
XI, INCLUDING THE LIABILITY LIMITS AND SURVIVAL PERIODS SET FORTH ABOVE, ARE
INTENDED TO BE, AND SHALL BE, THE EXCLUSIVE REMEDIES OF THE SELLER INDEMNITEES
WITH RESPECT TO ANY ASPECT OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.
          (c) NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS
AGREEMENT, NO PARTY HERETO SHALL BE ENTITLED TO RECOVER FROM ANY OTHER PARTY
HERETO OR ANY OF SUCH PARTY’S AFFILIATES ANY AMOUNT IN RESPECT OF EXEMPLARY,
PUNITIVE, SPECIAL, INDIRECT OR CONSEQUENTIAL DAMAGES, INCLUDING LOST PROFITS;
EXCEPT, TO THE EXTENT THAT ANY OF THE FOREGOING ARE PAID OR OWING TO A THIRD
PARTY WITH RESPECT TO A THIRD PARTY CLAIM, ALL OF WHICH DAMAGES SHALL BE
CONSIDERED PART OF LOSSES AND SHALL BE COVERED BY THE INDEMNIFICATIONS SET FORTH
IN THIS ARTICLE XI.
          (d) EXCEPT IN THE CASE OF FRAUD, INTENTIONAL MISREPRESENTATION AND
INTENTIONAL BREACH, ALL RELEASES, DISCLAIMERS, LIMITATIONS ON LIABILITY AND
INDEMNITIES IN THIS AGREEMENT, INCLUDING THOSE IN THIS ARTICLE XI, SHALL APPLY
EVEN IN THE EVENT OF THE SOLE, JOINT AND/OR CONCURRENT, ACTIVE OR PASSIVE
NEGLIGENCE, STRICT LIABILITY OR FAULT OF THE PARTY WHOSE LIABILITY IS RELEASED,
DISCLAIMED, LIMITED OR INDEMNIFIED.
     Section 11.7 Governing Law. This Agreement shall be construed (both as to
validity and performance), interpreted and enforced in accordance with, and
governed by, the Laws of the State of Texas, without regard to conflicts of laws
rules or principles as applied in Texas.
     Section 11.8 Jurisdiction; Consent to Service of Process; Waiver. Each of
the parties hereto agrees, subject to Section 11.9, that it shall bring any
action or proceeding in respect of any claim arising out of or related to this
Agreement, whether in tort or contract or at law or in equity, exclusively in
any Federal or state court in the State of Texas and solely in connection with
claims arising under such agreement or instrument or the transactions contained
in or contemplated by such agreement or instrument, (i) irrevocably submits to
the exclusive jurisdiction of such courts, (ii) waives any objection to laying
venue in any such action or proceeding in such courts, (iii) waives any
objection that such courts are an inconvenient forum or do not have jurisdiction
over it and (iv) agrees that service of process upon it may be effected by
mailing a copy thereof by registered or certified mail (or any substantially
similar form of mail), postage prepaid, to it at its address specified in
Section 12.2. The foregoing consents to jurisdiction and service of process
shall not constitute general consents to service of process in the State of
Texas for any purpose except as provided herein and shall not be deemed to
confer rights on any Person other than the parties hereto. Each of the parties
hereto knowingly and intentionally, irrevocably and unconditionally waives trial
by jury in any legal action or proceeding relating to this Agreement and for any
counterclaim therein.
     Section 11.9 Dispute Resolution. All controversies or disputes arising out
of and related to this Agreement shall be resolved in accordance with the
Dispute Resolution Procedures set forth in Exhibit C.

66



--------------------------------------------------------------------------------



 



Execution Copy
     Section 11.10 Availability of Equitable Relief. Each of the parties hereto
recognizes that irreparable injury will result from a breach of any provision of
this Agreement and that money damages will be inadequate to fully remedy the
injury. In order to prevent such irreparable injury, the arbitrators selected
pursuant to the Dispute Resolution Procedures shall have the power to grant
temporary or permanent injunctive or other equitable relief. Notwithstanding
Section 11.9, prior to the appointment of the arbitrators, a party hereto may,
subject to Section 11.8, seek temporary injunctive relief from any court of
competent jurisdiction; provided that the party seeking such relief shall (if
arbitration has not already been commenced) simultaneously commence arbitration
in compliance with the Dispute Resolution Procedures. Such court ordered relief
shall not continue more than 10 days after the appointment of the arbitrators
(or in any event for longer than 60 days).
ARTICLE XII
MISCELLANEOUS
     Section 12.1 Amendment. This Agreement may not be amended except by an
instrument in writing executed and delivered by the parties hereto.
     Section 12.2 Notices. All notices and other communications that are
required to be or may be given pursuant to this Agreement shall be in writing
and shall be deemed to have been duly given if delivered in person or by courier
or mailed by registered or certified mail (postage prepaid, return receipt
requested) to the relevant party hereto at the following addresses or sent by
facsimile to the following numbers:
If to Seller, to:
Valero Refining and Marketing Company
c/o Valero Energy Corporation
One Valero Way
San Antonio, Texas 78249
Attention: Senior Vice President and General Counsel
Telephone: (210) 345-2246
Facsimile: (210) 345-5889
If to Buyer, to:
Alon Refining Krotz Springs, Inc.
c/o Alon USA Energy, Inc.
7616 LBJ Freeway, Suite 300
Dallas, Texas 75251
Attention: General Counsel
Telephone: (972) 367-3702
Facsimile: (972) 367-3724
or to such other address or facsimile number as any party may, from time to
time, designate in a written notice given in accordance with this Section 12.2.
Any such notice or communication shall be effective (a) if delivered in person,
by mail or by courier, upon actual receipt by the intended recipient, or (b) if
sent by facsimile transmission, upon actual receipt if received during

67



--------------------------------------------------------------------------------



 



Execution Copy
the recipient’s normal business hours, or at the beginning of the recipient’s
next Business Day after receipt if not received during recipient’s normal
business hours.
     Section 12.3 Public Announcements. No party shall issue or make any press
releases or similar public announcements concerning the transactions
contemplated hereby or by the Other Agreements without the written consent of
Buyer and Seller, except as may be required by Law.
     Section 12.4 Expenses. Except as otherwise expressly provided herein, all
costs and expenses incurred by Seller or its Affiliates (including the Company
with respect to pre-Closing costs and expenses) in connection with this
Agreement and the transactions contemplated hereby shall be paid by Seller, and
all costs and expenses incurred by Buyer or its Affiliates in connection with
this Agreement and the transactions contemplated hereby shall be paid by Buyer.
     Section 12.5 Headings. The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.
     Section 12.6 Severability. Whenever possible, each provision of this
Agreement will be interpreted so as to be effective and valid under applicable
Law. If any term or other provision of this Agreement is invalid, illegal or
incapable of being enforced by any rule of Law or public policy, all other
conditions and provisions of this Agreement shall nevertheless remain in full
force and effect, and the invalid, illegal or unenforceable provision shall be
reformed to the minimum extent required to render such provision valid, legal
and enforceable and in a manner so as to preserve the economic and legal
substance of the transactions contemplated hereby to the fullest extent
permitted by Law. Upon such determination that any term or other provision is
invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties hereto as closely as possible in an acceptable manner to
the end that transactions contemplated hereby are fulfilled to the extent
possible.
     Section 12.7 Assignment. This Agreement shall not be assigned by any party
hereto (including by operation of law or otherwise) except with the prior
written consent of the other parties hereto; provided, however, that (a) Buyer
may assign any of its rights and obligations to any Affiliate of Buyer but no
such assignment shall relieve Buyer of its obligations hereunder and (b) Buyer
may assign its rights, title and interest hereunder and under the Other
Agreements to lenders and other creditors, or agents or trustees acting on
behalf of any of the foregoing (collectively, a “Collateral Assignee”), as
security for the performance of obligations of Buyer to such financing sources,
on the condition and with the understanding that, (i) to the extent of any such
assignment, the Collateral Assignee shall be entitled, only upon written notice
to Seller (and any of Seller’s Affiliates who are parties to the Other
Agreements) of Collateral Assignee’s exercise of any such security (a
“Foreclosure Notice”), to exercise any and all rights of Buyer hereunder and
under the Other Agreements, (ii) Seller and its Affiliates shall be entitled to
rely unconditionally upon a Foreclosure Notice in making any payments or
performance hereunder and under the Other Agreements to or for the benefit of
the Collateral Assignee (or its designee(s) identified in the Foreclosure
Notice), without thereby incurring any liability to Buyer or any of Buyer’s
Affiliates, (iii) neither Seller nor any of its Affiliates shall

68



--------------------------------------------------------------------------------



 



Execution Copy
be obligated to grant any extensions of time for performance, waive any of their
rights or remedies hereunder or under the Other Agreements, or assume any
additional obligations or liabilities under this Agreement or the Other
Agreements as a result of any collateral assignment of this Agreement to a
Collateral Assignee or a Collateral Assignee’s exercise of its security so
granted to it by Buyer, and (iv) neither a collateral assignment of this
Agreement or the Other Agreements by Buyer to a Collateral Assignee nor any
exercise by a Collateral Assignee of any security so granted to it by Buyer
shall release Buyer from any of its obligations hereunder or under any Other
Agreement to which it is a party.
     Section 12.8 Parties in Interest. This Agreement shall be binding upon and
inure solely to the benefit of each party hereto and its permitted successors
and assigns, and nothing in this Agreement, express or implied, is intended to
or shall confer upon any other Person any right, benefit or remedy of any nature
whatsoever under or by reason of this Agreement; except, that the Seller
Indemnitees and the Buyer Indemnitees shall be third party beneficiaries of the
indemnifications provided for in ARTICLE XI.
     Section 12.9 Failure or Indulgence Not Waiver. No failure or delay on the
part of any party hereto in the exercise of any right hereunder shall impair
such right or be construed to be a waiver of, or acquiescence in, any breach of
any representation, warranty, covenant or agreement herein, nor shall any single
or partial exercise of any such right preclude other or further exercise thereof
or of any other right.
     Section 12.10 Disclosure Schedules. Any matter disclosed by Seller in the
Disclosure Schedules pursuant to any Section of this Agreement shall be deemed
to have been disclosed by Seller for purposes of each other Section of this
Agreement to which such disclosure is relevant.
     Section 12.11 Time of the Essence. Time is of the essence in this
Agreement. If the date specified in this Agreement for giving any notice or
taking any action is not a Business Day (or if the period during which any
notice is required to be given or any action taken expires on a date which is
not a Business Day), then the date for giving such notice or taking such action
(and the expiration date of such period during which notice is required to be
given or action taken) shall be the next day which is a Business Day.
     Section 12.12 Counterparts. This Agreement may be executed in multiple
counterparts and by the different parties hereto in separate counterparts, each
of which when executed shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement. Signed counterparts of
this Agreement may be delivered by facsimile and by scanned pdf image; provided
that each party hereto uses commercially reasonable efforts to deliver to each
other party hereto original signed counterparts as soon as possible thereafter.
     Section 12.13 Entire Agreement. This Agreement and the Other Agreements
(together with the Exhibits, the Disclosure Schedules and the other Schedules
hereto and thereto) constitute the entire agreement of the parties hereto and
thereto, and supersede all prior agreements and undertakings, both written and
oral, among the parties hereto, with respect to the subject matter hereof (other
than the Confidentiality Agreement, which shall continue in full force and
effect).

69



--------------------------------------------------------------------------------



 



Execution Copy
[Signature Page Follows]

70



--------------------------------------------------------------------------------



 



Execution Copy
     IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to
be executed as of the date first written above by their respective officers
thereunto duly authorized.

                VALERO REFINING AND MARKETING COMPANY  
 
         
 
  By:   /s/ Gene Edwards  
 
              Name: Gene Edwards       Title: Executive Vice President  
 
              ALON REFINING KROTZ SPRINGS, INC.  
 
         
 
  By:   /s/ David Wiessman  
 
              Name: David Wiessman       Title: Executive Chairman  
 
              For the limited purpose of agreeing to the       provisions of
Section 2.7 and Article IV to the       extent applicable to Company:  
 
         
 
  VALERO REFINING COMPANY-LOUISIANA  
 
         
 
  By:   /s/ Gene Edwards  
 
              Name: Gene Edwards       Title: Executive Vice President  
 
         

 